 Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 1 of 80 Page ID
                                  #:3927


     JAMES R. HAWKINS, APLC
 1 James R. Hawkins, Esq. SBN 192925
     Gregory E. Mauro, Esq. SBN 222239
 2 9880 Research Drive, Suite 200
   Irvine, CA 92618
 3 TEL:    (949) 387-7200
   FAX: (949) 387-6676
 4
   Attorneys for Plaintiff, JAMES R. RUDSELL, on behalf of
 5 himself and all others similarly situated
 6 MARLIN & SALTZMAN, LLP
     Stanley D. Saltzman, Esq. (SBN 90058)
 7   29800 Agoura Road, Suite 210
     Agoura Hills, California 91301
 8   Telephone: (818) 991-8080
     Facsimile: (818) 991-8081
 9   ssaltzman@marlinsaltzman.com
     SETAREH LAW GROUP
10   Shaun Setareh, (SBN 204514)
     315 South Beverly Drive, Suite 315
11   Beverly Hills, CA 90212
     Telephone: (310) 888-7771
12   Facsimile: (310) 888-0109shaun@setarehlaw.com
13   Attorneys for Plaintiffs GILBERT SAUCILLO, et al

14                   IN THE UNITED STATES DISTRICT COURT
15                     CENTRAL DISTRICT OF CALIFORNIA
16
   JOHN BURNELL, JACK POLLOCK,                CASE NO. EDCV 12-00692 VAP OPx
17 and all others similarly situated,         Related Case: 5:10-CV-00809-VAP (OPx)
                Plaintiffs,                   (Assigned to the Hon. Virginia A.
18
                                              Phillips)
19         v.
                                              DECLARATION OF JAMES
20 SWIFT TRANSPORTATION CO. OF                HAWKINS IN SUPPORT OF
     ARIZONA, LLC,
21                                            PLAINTIFFS’ MOTION FOR FINAL
                Defendant.                    APPROVAL, ATTORNEYS’ FEES,
22                                            COSTS, SERVICE AWARDS, AND
23                                            ADMINISTRATION COSTS
24                                            Date:       December 2, 2019
                                              Time:       02:00 p.m.
25                                            Room:       8A – First Street
26                                            Complaint Filed: March 22, 2010
                                              Trial Date:        None Set
27
28

                    Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                      CV12-00692-VAP-OP
 Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 2 of 80 Page ID
                                  #:3928



 1                          DECLARATION OF JAMES R. HAWKINS
 2        I, James Hawkins, declare as follows:
 3        1.     I am an individual over the age of 18. I am a partner at the Law Firm
 4 of James Hawkins, APLC (“Counsel” or “Class Counsel”). I am one of the attorneys
 5 of record for named Plaintiff James Rudsell (“Plaintiff” or “Class Representative”),
 6 who has filed the Rudsell class action on behalf of the Class Members. I submit this
 7 Declaration in support of the Motion for Final Approval of Class Action Settlement,
 8 Attorneys’ Fees, Costs, Service Awards and Administration Costs ("Motion”) of the
 9 Class Action Settlement (“Settlement” or “Settlement Agreement”), which is filed
10 concurrently herewith, along with the Memorandum of Points and Authorities. I have
11 personal knowledge of the facts set forth below, with many of the facts being drawn
12 from the Court files herein, and if called to testify regarding them, I could and would
13 do so competently.
14        2.     Nothing has changed to disturb the Court’s August 16, 2019 granting of
15 preliminary approval of the settlement and the Court should grant final approval. Of
16 the 19,544 individuals, only 11 valid and timely individuals have excluded themselves
17 and only 4 individuals have made objections, Three of the four objections assert an
18 inadequate settlement value. However, the Court has already considered the
19 reasonable value of the settlement over the objections and held oral argument prior to
20 granting preliminary approval. The fourth objections, separately addressed, also lacks
21 reason to deny final approval. Nothing has changed to disturb such a finding of the
22 reasonableness of the settlement given the in depth risks and valuation discussions
23 made in support of the motion for preliminary approval and the Court should grant
24 final approval. A true and correct copy of the operative Settlement Agreement is
25 attached hereto as Exhibit 1 and incorporated herein.
26        3.     The Burnell case was filed on March 22, 2010, and thereafter
27 removed to this Court. The Rudsell case was filed on January 10, 2012, and also
28 removed to this Court.
                                              2

                       Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                        CV12-00692-VAP-OP
 Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 3 of 80 Page ID
                                  #:3929



 1        4.    The Burnell and Rudsell Actions and the proposed settlement Class
 2 Members are/were employed by Defendants who own and operate a logistics
 3 business, as employee drivers primarily driving within the state of California and
 4 alleged claims for unpaid wages, unpaid rest breaks, illegal meal breaks, wage
 5 statement violations, unreimbursed expenses, waiting time penalties, PAGA and unfair
 6 competition. Plaintiffs alleged in both actions that Defendant’s mileage-based pay
 7 violated California law in that it did not allocate pay for certain tasks drivers had to
 8 perform, i.e. pre- and post-trip inspections, loading, unloading, fueling, maintenance,
 9 hooking or unhooking trailers, waiting time, and completing paperwork, and because
10 Defendant did not provide paid rest breaks. The certified class for settlement purposes
11 is defined as all drivers employed by Swift Transportation Co. of Arizona, LLC and/or
12 Swift Transportation Co., Inc. (“Swift” or Defendants”) to perform work in the State
13 of California and who earned mileage-based compensation during the period March
14 22, 2006 to January 31, 2019. There are 19,533 Settlement Class Members.
15        5.     The Rudsell case engaged in a round of discovery before the case was
16 stayed by order of this Court, on April 29, 2013. The Burnell case was the subject of
17 extensive pre-certification litigation, including many depositions of parties and
18 corporate witnesses, as well as extensive productions of records by the Defendant—all
19 of the discovery and investigation went to not only the class claims but also to the
20 representative PAGA claim, which is predicated on the same factual allegations as the
21 class claims.    The Burnell plaintiffs filed their motion for class certification on
22 January 22, 2016. After full briefing, the motion was argued on April 25, 2016, and
23 ultimately denied by the Court on May 4, 2016 (Docket no. 170). Plaintiffs’ filed a
24 petition for review under Rule 23(f), which after briefing was denied by the Ninth
25 Circuit on July 18, 2016. There has not been any ruling on the PAGA claims asserted
26 in either Burnell or Rudsell.
27        6.     From the inception of these cases, through until the settlement
28 negotiations, the parties have vigorously litigated their respective positions in
                                              3

                      Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                       CV12-00692-VAP-OP
 Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 4 of 80 Page ID
                                  #:3930



 1 connection with all aspects of this litigation. Such investigation has included, inter
 2 alia, the formal and informal exchange of information and documents including
 3 interrogatories and request for documents which included production of covering
 4 policies and procedures relating to the alleged claims, such as employee handbooks,
 5 relevant policies on timekeeping, pay schemes, meal and rest periods, job descriptions
 6 and duties, sampled time and payroll records, Defendant's locations in California
 7 during the class period, the compensation information relating to the Class Members
 8 such as work workweeks applicable to the Class during the Class Period. Defendant
 9 also provided data regarding the class size, including active drivers and formers and
10 driver payroll records. This discovery permitted Class Counsel to conduct extensive
11 and comprehensive damages analyses and have a clear view of the strengths and
12 weaknesses of their claims and defenses to determine potential liability for each of
13 Plaintiffs’ claims.
14         7.    After review and analysis of the extensive body of documents and
15 information produced by Defendant, including developing intricate custom
16 software algorithms for the computation of damage models in this case for use
17 at mediation and case valuation, the parties attended a full-day mediation on April 23,
18 2018 with experienced wage-and-hour mediator, Mark Rudy, Esq., in San Francisco.
19 The parties were unable to reach a resolution at mediation that day but continued
20 negotiations through mediator Mark Rudy and eventually agreed upon the $7.25
21 million settlement on or about May 14, 2018. Thereafter, the Parties continued to
22 negotiate the additional terms of the settlement.
23         8.    Throughout the negotiations and the litigation process in general,
24 Plaintiffs recognized that the issues of liability and class certification presented
25 significant uncertainty and risk. This was born out by the outcome of the certification
26 motion in the Burnell case, plus the Mares and McKinsty cases, where this Court thrice
27 denied certification of the claims asserted. Moreover, this Court also granted defense
28
                                                4

                         Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                          CV12-00692-VAP-OP
 Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 5 of 80 Page ID
                                  #:3931



 1 summary judgment in the Mares case and in the unrelated but similar CRST matter,
 2 wherein both sets of Plaintiffs’ counsels herein were also counsel for the class therein.
 3         9.    If Plaintiffs were unable to reverse the denial of certification or to reverse
 4 the summary judgments awarded, they could not prevail on these claims, and a
 5 judgment would be entered for Defendant, whereby the Class Members would receive
 6 nothing. The proposed Settlement, in contrast, offers a guaranteed, significant value to
 7 the Class Members that fairly and reasonably accounts for the very real risks of
 8 litigation. Based on the parties’ own independent investigations and evaluation, I am of
 9 the opinion that the settlement for the consideration and on the terms set forth in the
10 Settlement is within the range of approval, and is fair, reasonable, and adequate and is
11 in the best interests of the Class in light of all known facts and circumstances and the
12 expenses and risks inherent in litigation and certification. The issues and arguments
13 Class Counsel has encountered and overcome in arriving at the parties’ negotiated
14 settlement terms were many and complex and required skillful advocacy that can arise
15 only out of experience, professional perspective, and success.
16         10.    Subject to Court approval, Defendant has agreed to pay a non-
17 reversionary Gross Settlement Amount of Seven Million Two Hundred and Fifty
18 Thousand dollars ($7,250,000.00) to settle these proposed consolidated actions. Upon
19 the Court granting preliminary and then final approval of the requested amounts, the
20 following specific payments will be made from the GSA to arrive at the Net Settlement
21 Amount (NSA), which is the amount available for distribution to the Participating
22 Class Members:
23                                                          Amount
24                 Gross Settlement Fund:              $7,250,000.00
                   Attorneys’ Fees                   ($2,416,666.67)
25
                   Litigation Costs                     ($75,000.00)
26
                   Settlement Administration            ($67,551.61)
27                 Plaintiff Service Awards             ($10,000.00)
28                 PAGA Penalties (75% LWDA portion)   ($375,000.00)
                                               5

                       Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                          CV12-00692-VAP-OP
 Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 6 of 80 Page ID
                                  #:3932



 1                  Net Settlement
                                                                  $4,305,781.72
                    Amount
 2
           11.    The Settlement provides Class Members immediate relief, after nine years
 3
     of litigation, while avoiding further significant legal and factual obstacles that
 4
     otherwise may prevent them from obtaining any recovery at all. Indeed, as noted
 5
     above, certification of this and two other similar classes has been denied on three
 6
     separate occasions, summary judgment motions on key issues have been granted in
 7
 8 favor of the defendant, and critical claims have now been subjected to federal agency
 9 intervention through the recent determinations of the Federal Motor Carrier Safety
10 Administration (FMCSA) declaring meal and rest breaks to be preempted by federal
11 law, and therefore class certification, trial and any attendant appeals, are inherently
12 uncertain.
13         12.     Aside from the attacks on the merits of the Plaintiffs’ claims, Defendant
14 also asserted that Plaintiffs’ meal and rest break and wage/hour claims may be subject
15 to federal preemption based on the December 21, 2018 Federal Motor Carrier Safety
16 Administration ("FMCSA") granting the American Trucking Association ("ATA")
17 petition finding that California's meal and rest break laws are preempted under 49
18 U.S.C. 31141. (Section 31141 for property-carrying commercial drivers that are
19 covered by the Department of Transportation ("DOT")). On March 22, 2019, the
20 FMCSA issued a clarifying decision stating that its December 21, 2018 decision
21 "precludes courts from granting relief pursuant to the preempted State law or
22 regulation at any time following issuance of the decision, regardless of whether the
23 conduct underlying the lawsuit occurred before or after the decision was issued, and
24 regardless of whether the lawsuit was filed before or after the decision was issued." If
25 such regulations pass judicial scrutiny at the 9th Circuit or U.S. Supreme Court, as to
26 which several appeals are already occurring, those claims would immediately be
27 worthless.
28         13.    This case also has the potential to impose enormous litigation costs
                                                 6

                        Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                           CV12-00692-VAP-OP
 Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 7 of 80 Page ID
                                  #:3933



 1 on all of the parties, as Defendant is expected to continue challenging Plaintiffs’
 2 allegations. Although it is difficult to foresee the ultimate result of a trial, we
 3 anticipate an expensive, complex and time-consuming process. We foresee the
 4 possibility of a lengthy and costly appeal regardless of the outcome of trial given the
 5 ever changing legal landscape governing this case. In order to succeed on the merits,
 6 Class Members would also need to prevail on the several hotly disputed legal and
 7 factual issues discussed herein.
 8         14.    Plaintiffs’ Counsel continues to view this as a fair and reasonable
 9 settlement in light of the complexities of the case, the state of the law and uncertainties
10 of class certification and litigation, the policies and practices Defendant has had in
11 place or implemented, and their impact on potential liability, and the benefit to be
12 recovered for the Class Members. Given the risks inherent in litigation and the
13 defenses asserted, Class Counsel believe this Settlement to be fair, adequate, and
14 reasonable and to be in the best interests of the Class Members, such that it should be
15 preliminarily approved.
16         15.   The Class Representatives have provided extensive supporting
17 documents, and assisted counsel in developing information which has been absolutely
18 necessary to litigate and settle this case. Plaintiffs also conducted extensive record
19 review and consultation with counsel. The Settlement provides for a request for the
20 Court to approve an enhancement award to be paid to the Class Representative in the
21 amount of $5,000. Plaintiffs faced significant risks both financially and reputationally.
22 Had Defendant prevailed in this action, Plaintiffs may have been required to pay
23 Defendant’s costs. Moreover, by putting their names on the face of this action against a
24 major trucking company in the United States, Plaintiffs have gained notoriety, and risk
25 facing difficulty finding future positions in the trucking industry. The incentive awards
26 requested by each of the Plaintiffs represent a small fraction of the overall settlement
27 value. Plaintiffs have maintained their position in this action for close to a decade.
28 Surely Plaintiffs could have decided to settle their individual claims and not provide
                                                7

                        Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                           CV12-00692-VAP-OP
 Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 8 of 80 Page ID
                                  #:3934



 1 any relief to the class. Yet, Plaintiffs have maintained a steady course which course
 2 should not be penalized. Without Plaintiffs’ work and efforts, the Settlement Class
 3 would have received nothing. Therefore, when examined in the context of the gross
 4 funds that were obtained on behalf of the Class as a direct result of Plaintiffs’
 5 undertaking the role of Class representatives, the requested Incentive Awards are
 6 proportionally modest, fair, and reasonable.
 7        16.     I and my firm have a great deal of experience in wage and hour class
 8 action litigation. My practice is limited exclusively to litigation, focusing on the
 9 representation of employees and consumers in wage and hour and consumer class
10 action matters and have been appointed Class Counsel or co-Class Counsel in many of
11 these cases. I have been certified and approved as class counsel in many other
12 wage/hour class actions, and I am currently litigating numerous others before federal
13 and state courts. Although not an all-inclusive list, over the years I have prosecuted
14 the following class action matters as lead and/or co-lead counsel, all of which
15 implicated similar law and facts to those associated with this Action:
16        a.     Carey, et. al. v. Arthur J. Gallagher, et. al., USDC, SOUTHERN
17               DISTRICT- Case No.: 09-cv-0168. Wage and Hour Class action seeking
18               past wages of overtime for mis-classification of insurance claims adjusters
19               employed by Gallagher Bassett, a third party administrator (TPA) in the
20               State of California. Certification granted. Plaintiffs’ counsel co-lead
21               counsel. Case settled, Final Approval granted, no objections and funds
22               fully distributed.
23        b.      Dao v. 3M Company, et al. USDC, CENTRAL DISTRICT, Case No.
24               CV-08-04554. Wage and Hour Class Action case seeking past wages for
25               “off the clock”, overtime and meal and rest break violations for
26               production workers in the State of California. Plaintiffs’ Counsel
27               appointed as Lead Counsel. Case settled, Final Approval granted, no
28               objections and funds fully distributed.
                                               8

                       Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                         CV12-00692-VAP-OP
 Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 9 of 80 Page ID
                                  #:3935



1        c.    Ortiz v. Kmart, USDC, CENTRAL DISTRICT, Case No. SACV 06-638
2              ODW. Wage and Hour Class Action case seeking past wages for meal
3              and rest period violations for retail employees in the State of California.
4              Plaintiffs’ counsel appointed co-lead counsel. Case settled, Final
5              Approval granted, no objections and funds fully distributed.
6        d.    Morgan v. Aramark Campus, LLC, USDC, CENTRAL DISTRICT, Case
7              No. SACV08-00412. Wage and Hour Class Action case seeking past
8              wages for meal and rest period violations for retail employees in the State
9              of California. Plaintiffs’ Counsel appointed as Lead Counsel. Case
10             settled, Final Approval granted, no objections and funds fully distributed.
11       e.    West v Iron Mountain Information Management, Inc, et. al.; Los
12             Angeles County Superior Court, Case No. BC393709. Wage and Hour
13             Class Action seeking past wages for overtime, meal and rest break
14             violations for driver employees in the State of California. Settlement for
15             “binding arbitration.” Arbitration Award for Plaintiff Class. Arbitration
16             Award confirmed. Plaintiffs’ counsel lead trial counsel and class counsel.
17             Case settled, Final Approval granted, no objections and funds fully
18             distributed.
19       f.    Gonzalez v. Superior Industries International, Inc., et al., Los Angeles
20             County Superior Court, Case No. BC 357912. Wage and Hour Class
21             Action seeking past wages for overtime, meal and rest breaks violations
22             for production employees in the State of California. Plaintiffs’ counsel
23             appointed as lead counsel. Case settled, Final Approval granted, no
24             objections and funds fully distributed.
25       g.    Acosta v. Fleetwood Travel Trailers of California, Inc., et al., Riverside
26             County Superior Court, Case No. RIC 440630. Wage and Hour Class
27             Action seeking past wages for overtime, meal and rest break violations for
28             production employees in the State of California. Plaintiffs’ counsel
                                             9

                     Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                       CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 10 of 80 Page ID
                                  #:3936



1             appointed as co-lead counsel. Case settled, Final Approval granted, no
2             objections and funds fully distributed.
3        h.   Walker v. Sharkeez, et al., Orange County Superior Court, Case No.
4             05CC00293. Wage and Hour Class Action seeking past wages for
5             unlawful deductions, meal and rest break violations for restaurant
6             employees in the State of California. Plaintiffs’ counsel appointed as lead
7             counsel. Case settled, Final Approval granted and funds fully distributed.
8        i.   Padron v. Universal Protection Service, et al, Orange County Superior
9             Court, Case No. 05CC00013. Wage and Hour Class Action seeking past
10            wages for overtime, meal and rest break violations for security officers in
11            the State of California. Plaintiffs’ counsel appointed as co-lead counsel.
12            Case settled, Final Approval granted, no objections and funds fully
13            distributed.
14       j.   Martinez v. Securitas Security Services USA, et al., Santa Clara Superior
15            Court, Case No. 105-CV047499, et al. J.C.C.P. No. 4460. Wage and
16            Hour Class Action seeking past wages for meal and rest break violations
17            for security officers employed by defendant in the State of California.
18            Plaintiffs’ counsel and co-counsel. Case settled, Final Approval granted
19            and funds fully distributed.
20       k.   Velasquez-Lopez v. Hotel Cleaning Services, Inc. et al., Riverside
21            Superior Court, Case No. RIC 420909. Wage and Hour Class Action
22            seeking past wages for overtime, meal and rest break violations for
23            housekeepers employed by defendant in the State of California.
24            Plaintiffs’ counsel appointed as lead counsel. Case settled, Final
25            Approval granted, no objections and funds fully distributed.
26       l.   Ruiz, et al. v. Unisourse Worldwide, Inc., et al., USDC, CENTRAL
27            DISTRICT, Case No. CV09-05848. Wage and Hour Class Action
28            seeking past wages for meal and rest period violations for non-exempt
                                             10

                    Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                     CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 11 of 80 Page ID
                                  #:3937



1             employees employed by defendant in the state of California. Case settled,
2             Final Approval granted, no objections and funds fully distributed.
3        m.   Herrador v. Culligan International Company, et al., USDC, CENTRAL
4             DISTRICT, Case No. SACV 08-680. Wage and Hour Class Action
5             seeking past wages for field and branch employees of defendant in the
6             State of California. Plaintiffs’ counsel appointed as lead counsel. Case
7             settled, Final Approval granted, no objections and funds fully distributed.
8        n.   Defries v. Domain Restaurants, et al., Orange County Superior Court,
9             Case No. 05CC00128. Wage and Hour Class Action seeking past wages
10            for restaurant employees of defendant in the State of California.
11            Plaintiffs’ counsel appointed as lead counsel. Case settled, Final
12            Approval granted, no objections and funds fully distributed.
13       o.   Denton v. BLB Enterprises, Inc., et al., Orange County Superior Court,
14            Case No. 07CC01292. Wage and Hour Class Action seeking unpaid
15            overtime, meal and rest break violations for security guards employed by
16            defendant in the State of California. Plaintiffs’ counsel appointed as lead
17            counsel. Case settled, Final Approval granted, no objections and funds
18            fully distributed.
19       p.   Rios v. Sandberg Furniture Manufacturing Co., Inc, et al., Los Angeles
20            Superior Court, Case No. BC411477. Wage and Hour Class Action
21            seeking unpaid meal and rest break violations for production employees
22            employed by defendant in the State of California. Plaintiff counsel
23            appointed as lead counsel. Case settled, Final Approval granted, no
24            objections and funds fully distributed.
25       q.   McMurray v. Dave and Busters, Inc., et al., Orange County Superior
26            Court, Case No. 06CC00099. Wage and Hour Class Action seeking past
27            wages for meal and rest break violations for restaurant employees
28            employed by defendant in the State of California. Plaintiffs’ counsel
                                           11

                    Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                     CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 12 of 80 Page ID
                                  #:3938



1             appointed as co-lead counsel. Case settled, Final Approval granted, no
2             objections and funds fully distributed.
3        r.    Osuna v. DFG Restaurants, Inc., et al., Los Angeles Superior Court,
4             Case No. BC 330145. Wage and Hour Class Action seeking past wages
5             of overtime for mis-classification of managers employed by Defendant,
6             DBA Carl’s Jrs. in the State of California. Plaintiffs’ counsel appointed
7             as co-lead counsel. Case settled, Final Approval granted, no objections
8             and funds fully distributed.
9        s.   Burns v. Gymboree Operations, Inc., et al., San Francisco Superior
10            Court, Case No. CGC-07-461612. Wage and Hour Class Action
11            seeking past wages for meal and rest break violations for retail employees
12            employed by defendant in the State of California.
13            Plaintiffs’ counsel appointed lead counsel. Case settled, Final Approval
14            granted, no objections and funds fully distributed.
15       t.   Willems v. Diedrich Coffee, Inc., et al., Orange County Superior Court,
16            Case No. 07CC00015. Wage and Hour Class Action seeking past wages
17            of overtime for mis-classification of managers employed by Defendant in
18            the State of California. Plaintiffs’ counsel appointed lead counsel. Case
19            settled, Final Approval granted, no objections and funds fully distributed.
20       u.   Davila, et al. v. Beckman Coulter, Inc., et al., Orange County Superior
21            Court, Case No. 07CC01347. Wage and Hour Class Action seeking past
22            wages for overtime, meal and rest break violations for production workers
23            employed by defendant in the State of California. Plaintiffs’ counsel
24            appointed lead counsel. Cased settled, Final Approval granted, no
25            objections and funds fully distributed.
26       v.   Perez v. Naked Juice Company of Glendora, Inc., Los Angeles Superior
27            Court, Case No. BC387088. Wage and Hour Class Action seeking past
28            wages for overtime, meal and rest period violations for production
                                             12

                    Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                     CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 13 of 80 Page ID
                                  #:3939



 1               employees employed by defendant in the State of California. Plaintiff
 2               counsel appointed as lead counsel. Case settled, Final Approval granted,
 3               no objections and funds fully distributed.
 4         w.    Coordination Proceeding Special Title [Rule 1550(b)] Wackenhut Wage
 5               and Hour Cases, Los Angeles Superior Court, Case No. JCCP 4545.
 6               Wage and Hour Class Action seeking past wages for overtime, meal and
 7               rest period violations for security guards employed by defendant in the
 8               State of California. Certification granted. Plaintiffs’ counsel appointed as
 9               co-lead counsel. Writ taken. Case Settled for $130,000,000. Final
10               Approval Granted.
11         17.   The Settlement Agreement authorizes Class Counsel to seek from the
12 Court attorneys’ fees what would be 33 1/3% of the Gross Settlement Amount which
13 is respectfully believed to be reasonable. Any amounts not awarded in fees will be
14 added to the GSA i.e., the Settlement is not dependent on the Court awarding any
15 particular amount to Class Counsel Attorneys’ Fee Award or Class Counsel’s Costs
16 Award. My firm along with the Marling and Saltzman, LLP firm have been the only
17 counsels to represent Plaintiffs and the Class Members in this matter, and we have
18 borne the entire risks and cost of this litigation on a pure contingency basis. The legal
19 issues raised in this case were complex and drew significantly upon the experience of
20 Class Counsel and our extensive review and analysis of this Action. In a complex
21 action such as this, which resulted in not only agreed upon recovery to the Settlement
22 Class, Class Counsel’s proposed attorneys’ fees are, at the very least, in keeping with
23 the market rate for contingency fees, reasonable.
24         18.     Class Counsel respectfully requests the Court award its fees in
25   accordance with the percentage of the common fund approach, based upon a
26   reasonable contingency fee on the GSA. (See Williams v. MGM- Pathe Commun.
27   Co., 129 F.3d 1026, 1027 (9th Cir. 1997) (“We conclude that the district court
28   abused its discretion by basing the fee on the class members' claims against the fund
                                              13

                       Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                         CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 14 of 80 Page ID
                                  #:3940



 1   rather than on a percentage of the entire fund or on the lodestar.”)). To the extent the
 2   Court would like to apply the lodestar analysis to cross-check the contingency fee
 3   award at final approval, Class Counsel will provide the Court with information on
 4   attorneys’ billable hours incurred and their rates. Plaintiff and Class Counsel
 5   respectfully submit the fees provision of the Settlement is fair and can be cross-
 6   checked for reasonableness under lodestar. The issues and arguments Class Counsel
 7   has encountered and overcome in arriving at the parties’ negotiated settlement terms
 8   were also many and complex and required skillful advocacy that can arise only out
 9   of experience, professional perspective, and success. Such claims are complex,
10   evidence intensive, and nuanced, and can be very challenging to certify.
11        19.    By this motion, Class Counsel seeks an award of attorneys' fees in the
12 sum of approximately $2,416,666.67 representing 33-1/3% of the GSA. This sum is
13 reasonable and appropriate based on the substantial hours expended to achieve this
14 result, the litigation risks and complexities of prosecuting these types of cases, the
15 contingent nature of any fee, their experience in handling cases of this type, the fees
16 commonly awarded in these cases, and the vindication of the Class' rights by securing
17 a $7,250,000 non-reversionary Settlement.
18        20.     In similar wage and class action cases and settlements, Central District
19 Courts have awarded attorneys' fees in percentages equal to or greater than Class
20 Counsel's fee request.
21         a.     Karapetyan v. ABM Indus., No. 2:15-cv-08313-GW-E, 2015 U.S. Dist.
22               LEXIS 24210 (C.D. Cal. Sept. 7, 2017) (awarding 33-1/3% in
23               $5,000,000 wage and hour class action);
24         b.     Aguirre v. Genesis Logistics, Inc., No. 8:12-cv-00687-JVS-KES,
25                2014 U.S. Dist. LEXIS 184617 (C.D. Cal. Nov. 29, 2017) (awarding
26                33-1/3% in $7,000,000 wage and hour class action);
27        c.     Grillo v. Key Energy Services, LLC, No. 2:14-cv-000881-AB-AGR,
28               2017 U.S. Dist. LEXIS 42682 (C.D. Cal. Oct. 13, 2017) (awarding
                                              14

                       Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                         CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 15 of 80 Page ID
                                  #:3941



 1                33-1/3% in $3,000,000 wage and hour class action);
 2          d.    Shiferaw v. Sunrise Senior Living Management, Inc., No. 2:13-cv-
 3                02171- JAK- PLA, 2016 U.S. Dist. LEXIS 187548 (C.D. Cal. Jul.
 4                17, 2017) (awarding 33-1/3% in $2,180,000 wage and hour class
 5                action); and
 6          e.    Boyd v. Bank of America Corp., 2014 U.S. Dist. 162880 * (C.D. Cal.,
 7                Nov. 18, 2014) (awarding 33-1/3% in $5,800,000 wage and hour class
 8                action).
 9         21.   The hours expended were reasonable in light of the complexity of this
10 litigation. In undertaking these risks, and their responsibility to the Class, Class
11 Counsel had to assure they had sufficient resources to dedicate to the prosecution of
12 this Action. By accepting this case on a contingent basis, my firm was precluded
13 from taking on other matters.
14         22.    To date, Class Counsel, on behalf of Plaintiff and the Settlement Class
15 members, have approximately 539.25 hours litigating this matter and will incur
16 numerous additional hours through final administration and possible appeal based on
17 the objections filed with this Court. The Parties’ contractual agreement to pay
18 attorneys’ fees of 33% of the GSA is reasonable. My firm along with the Marlin and
19 Saltzman firm have been the counsel to represent Plaintiffs and the other Class
20 Members in this matter, and we have borne the entire risks and costs of this litigation
21 on a pure contingency fee basis. The legal issues raised in this case are complex, and
22 drew significantly upon my experience and the extensive review and analysis of
23 documents and information by me and others at my firm. In a complex action such
24 as this, the proposed attorneys’ fees are, at the very least, on the low side of the
25 market rate for contingency fees. At this juncture, Class Counsel requests a modest
26 multiplier of 1.12.
27         23.   A review of our firm’s billing system reveals that to date, our firm as
28 Class Counsel, on behalf of Plaintiffs and the Settlement Class Members,
                                                15

                         Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                          CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 16 of 80 Page ID
                                  #:3942



 1 invested approximately 539.25 hours litigating this matter through the date of this
 2 declaration. Based on those hours, my firm has incurred the following attorney
 3 lodestar hours of approximately $462,119.50 in fees, broken down as follows: my rate
 4 of $850 per hour x 250.12 hours = $212,602; Gregory Mauro’s rate of $800 per hour
 5 x 252.60 documented hours plus an estimated 50 additional undocumented hours =
 6 $242,400; Melissa Whitson, paralegal- 36.50 hours X $195= $7,117.50. All of the
 7 work and tasks performed by Class Counsel were reasonable and necessary to the
 8 prosecution of this case.
 9        24.      Class Counsel's skill and experience support their hourly rates ranging
10 from $800 to $850, which are in line with rates typically approved in wage and
11 hour class action litigation in California and specifically approved by numerous state
12 and federal courts in California in the following class action settlement which
13 were given final approval.
14               a. Smith v. Space Exploration Technologies Corp., Los Angeles County
15                 Superior Court Case No. BC554258;
16               b. Madrigal v. Balda C Brewer, Inc., Orange County Superior Court Case
17                 No. 30-2015-008202188-CU-OE-CXC;
18         c.       Gonzalez v. Quality Aluminum Force, LLC, Orange County Superior
19                 Court Case No. 30-2015-00817941-CU-OE-CXC; and
20         d.      Guitierrez v. HMT Tank, United States Central District Court Case No.
21                 CV14-1967-CAS-MANx.
22        25.      My firm is continually monitoring prevailing market rates of defense
23 and plaintiff law firms and set the billing rates to follow those rates for attorneys and
24 staff of comparable skill, qualifications, and experience. Other wage and hour
25 attorneys working as Class Counsel before California courts charge comparable if
26 not higher rates.
27         26.      Class Counsel has incurred costs of $12,083.62 to successfully
28 prosecute this Action. These costs included filing fees for pleadings and motions,
                                               16

                        Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                         CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 17 of 80 Page ID
                                  #:3943



 1 service of process, deposition reporter and transcripts, copying, postage, messenger
 2 services, mediation fees, travel and participating in mediation, attorney services fees,
 3 etc. Attached hereto as Exhibit 3 is a true and correct copy of Class Counsel's
 4 itemized costs.
 5        25.    My firm's work on this case has been entirely contingent on
 6 successfully resolving the wage and hour claims alleged in this Action and
 7 collecting an award of attorneys' fees. Our clients were not responsible for paying
 8 our attorneys' fees and would only collect attorneys' fees if we were successful on
 9 their behalf. Our firm has litigated this Action for over three years without any
10 payment of attorneys' fees and has advanced litigation costs on a contingency basis,
11 carrying the risk that this time and out-of-pocket costs would be lost if the case
12 was not resolved successfully. If the case proceeded to trial, this tie and the costs
13 would have increased dramatically.
14        26.     Despite the complexity of the case, Class Counsel has, through the
15 investment of substantial effort and the resources of our law firm, been able to secure
16 an outstanding settlement on behalf of the Class Members. Plaintiffs would have
17 faced substantial legal and factual obstacles in demonstrating that class certification
18 was appropriate, and the difficulties inherent in managing and marshalling evidence
19 for class action claims are exponentially multiplied when dealing with such a large
20 number of employees.        Plaintiffs will also be required to establish a significant
21 amount of witness testimony, pattern and practice evidence, statistical evidence,
22 sampling evidence, expert testimony, and other evidence in order to evaluate and
23 present arguments at trial. The further conduct of this litigation will likely span
24 several additional years and require the dedication of extensive resources to first
25 establish complex class certification and then to establish the merits of all class
26 claims at trial or through contested motion practice. Further, the legal attacks by the
27 transportation industry on California labor laws as applied to commercial drivers
28 which has most recently resulted in the FMSCA opinion that California’s meal and
                                              17

                       Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                        CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 18 of 80 Page ID
                                  #:3944



1 rest break laws should be preempted, and moreover that said determination should
2 apply retroactively.
3        I declare under penalty of perjury that the foregoing is true and correct.
4 Executed on this 16th day of November 2019 at Irvine, California.
5
                                                  /s/ James R. Hawkins
6
                                                      James R. Hawkins
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             18

                     Declaration of James Hawkins ISO Plaintiffs’ Motion for Final Approval
                                                                        CV12-00692-VAP-OP
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 19 of 80 Page ID
                                  #:3945




                          EXHIBIT 1
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 20 of 80 Page ID
                                  #:3946



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP

 2
   PAULS. COWIE, Cal. Bar No. 250131
   pcowie@sheppardmullin.com
 3 379 Lytton Ave.
 4
   Palo Alto, California 94301
   Telephone: 650.815.2600
 5 Facsimile: 650.815.2601
 6

 7
   SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
   ROBERT MUSSIG, Cal. Bar No. 240369
 8 rmussig@sheppardmullin.com
 9 333 South Hope Street, 43rd Floor
   Los Angeles, California 90071-1422
10 Telephone: 213.620.1780
11 Facsimile: 213.620.1398

12
   Attorneys for Defendants SWIFT
13 TRANSPORTATION CO. OF ARIZONA,
14 LLC, and SWIFT TRANSPORTATION COMPANY

15

16                          UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18   JAMES R. RUDSELL, on behalf of              Case No. 5:12-cv-00692 VAP (OPx)
     himself and all others similarly situated
19                                               Hon. Virginia A. Phillips
                         Plaintiffs,
20                                               STIPULATION AND
              v.                                 SETTLEMENT OF CLASS ACTION
21                                               CLAIMS
   SWIFT TRANSPORTATION
22 COMPANY OF ARIZONA, LLC, a
   DELAWARE Cmporation, SWIFT
23 TRANSPORTATfONCOMPANYas
   DOES 1; and DOES 1 through 50,
24 inclusive,

25                       Defendants.
26
27

28

     SMRH:490202050. l
     042919
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    2159
                                                               16 of of 80 Page
                                                                        Page     ID
                                                                             ID #:471
                                     #:3947



    1                       STIPULATION AND SETTLEMENT AGREEMENT
    2                                      OF CLASS ACTION CLAIMS
    3            I.         Settlement Agreement. This Stipulation and Settlement Agreement of
    4 Class Action Claims ("Settlement," "Stipulation," or "Agreement") is made between

    5 Gilbert Saucillo and James Rudsell ("Named Plaintiffs") on behalf of themselves

    6 and each of the other "Plaintiffs" as defined herein, on the one hand, and the

    7 defendants, Swift Transportation Co. of Arizona, LLC and Swift Transportation Co.,

    8 Inc. (collectively "Defendants" or "Swift") on the other hand, in the actions pending

    9 in the United States District Court for the Central District of California, Case Nos.
   10 ED-CV-00692 VAP (OPx) and Case No. ED-CV 10-00809 V AP (OPx), and subject

   11   to the approval of the Court. This Settlement was reached pursuant to a mediation
   12 conducted on April 23, 2018, by Mark Rudy and further months'-long negotiations

   13 between the parties, including further assistance of Mr. Rudy.

   14            II.        Definitions.
   15                       A.    The term "Settlement" means the settlement described in this
   16 Stipulation.

   17                       B.    The term "Settlement Administrator" means IL YM Group Inc.,
   18 whom the Parties mutually agree shall be responsible for the administration of the

   19 Settlement, distribution of any amounts owed under this settlement, and matters

  20    necessarily related thereto, pursuant to the terms of this Stipulation.
  21                        C.    The term "Court" as used herein means the United States District
  22 Court for the Central District of California located at First Street Courthouse, 350

  23    West 1st Street, Los Angeles, California 90012.
  24                        D.    The term "Plaintiffs' Counsel" or "Class Counsel" means,
  25    Gregory E. Mauro and James R. Hawkins of James Hawkins APLC on behalf of
  26 Plaintiff James Rudsell and Stanley D. Saltzman of Marlin and Saltzman, LLP on

  27 behalf of Plaintiff Gilbert Saucillo.
  28


        SMRH:490202050. l
                                                       -1-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    2259
                                                               17 of of 80 Page
                                                                        Page     ID
                                                                             ID #:472
                                     #:3948



    1                       E.    The terms "Rudsell Lawsuit" or "Rudsell Action" mean the
    2   action entitled James R. Rudsell v. Swift Transportation Company of Arizona, LLC,
    3 et al., United States District Court for the Central District of California, Case No.

    4   ED-CV-00692 VAP (OPx), pending before the Hon. Virginia A. Phillips of the
    5 United States District Court for the Central District of California. The terms

    6 "Burnell Lawsuit" or "Burnell Action" mean the action entitled John Burnell, et al.
    7 v. Swift Transportation Co. of Arizona, LLC, et al., United States District Court for

    8 the Central District of California, Case No. ED-CV 10-00809 VAP (Opx), pending

    9 before the Hon. Virginia A. Phillips of the United States District Court for the
   1O Central District of California. The terms "Lawsuits" and "Actions" mean,

   11   collectively, the Rudsell Lawsuit and the Burnell Lawsuit.
   12                       F.    The term "Settlement Class Period" means the time period
   13   beginning March 22, 2006 through January 31, 2019.
   14                       G.    The term "Named Plaintiffs" means James Rudsell and Gilbert
   15   Saucillo.
   16                       H.    The term "Plaintiffs" means all drivers employed by Defendants
   17 to perform work in the State of California and who earned mileage-based

   18   compensation during the Settlement Class Period. Defendants represent there were
   19 approximately 19,000 Plaintiffs as of the date of the mediation who worked

  20    approximately 850,000 workweeks in the Settlement Class Period.
  21                        I.    The term "Class Member" means any of the Plaintiffs who have
  22 not requested exclusion from the Settlement.

  23             III.       Background and Procedural History.
  24             The Rudsell Action was filed against Defendants by Named Plaintiff James
  25    R. Rudsell in the Superior Court of the State of California of the County of San
  26 Bernadino on January 10, 2012. The Operative Rudsell Complaint alleges the

  27    following causes of action: (1) Failure to Pay Minimum Wage (Lab. Code §§ 1194.
  28    1197, IWC Wage Order 9); (2) Failure to Provide Meal Periods or Compensation in

        SMRH:490202050. l
                                                       -2-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    2359
                                                               18 of of 80 Page
                                                                        Page     ID
                                                                             ID #:473
                                     #:3949



    1 Lieu Thereof (Lab. Code§§ 226.7, 512, IWC Wage Order 9); (3) Failure to Provide

    2   Rest Periods or Compensation in Lieu Thereof (Lab. Code§§ 226.7, 512, IWC
    3 Wage Order 9); (4) Knowing and Intentional Failure to Comply With Itemized

    4   Employee Wage Statement Provisions (Lab. Code §§ 226(b ), 1174, 1175); ( 5)
    5 Waiting Time Subclass (Bus. & Prof. Code§ 201-2012, 204); (6) Violation of

    6 Unfair Competition Law (Bus. & Prof. Code§ 17200, et seq.); and (7) Private

    7 Attorneys General Act of2004 (Lab. Code§ 2698, et seq.). Defendants answered

    8 the Operative Rudsell Complaint on May 2, 2012 and removed the matter on May 3,

    9 2012 from the Superior Court of California of San Bernardino County to the United

   10 States District Court for the Central District of California.

   11            The Burnell Action was filed against Defendants by Named Plaintiff John
   12 Burnell in the Superior Court of the State of California of the County of San

   13 Bernardino on March 22, 2010. Defendants removed the Burnell Action to the

   14   United States District Court for the Central District of California on June 2, 2010.
   15 Gilbert Saucillo was added as a Named Plaintiff and proposed class representative

   16 on or about August 27, 2013. The Operative Burnell Complaint alleges: (1)

   17 Recovery of Unpaid Minimum Wages (Lab. Code§§ 204, 223, 1194, 1197 and

   18   1198); (2) Failure to Provide Meal and Rest Periods (Lab. Code §§ 226.7 and 512);
   19 (3) Failure to Indemnify (Lab. Code§ 2802(a)); (4) Failure to Timely Furnish

   20   Accurate Itemized Wage Statements (Lab. Code§ 226(a)); (5) Unlawful Payment
   21   Instruments (Lab. Code § 212(a)); (6) Failure to Timely Pay All Earned Final
   22   Wages (Lab. Code §§ 201-203); (7) Unfair Competition (Bus. & Prof. Code§§
   23   17200, et seq.); and (8) Civil Penalties (Lab. Code §§ 2698, et seq.).
   24              On April 23, 2018, the Parties attended a full-day mediation with mediator
   25 Mark Rudy, but were not able to reach a settlement on that date. The Parties

   26 continued to engage in settlement discussions through Mr. Rudy and ultimately

   27 reached a settlement, the terms of which are memorialized in further detail herein.
   28


        SMRH:490202050. I                           -3-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    2459
                                                               19 of of 80 Page
                                                                        Page     ID
                                                                             ID #:474
                                     #:3950



    1            IV.        Investigation in the Class Actions. The Parties conducted a significant
    2   investigation of the facts and law during the prosecution of these Actions.
    3            In the Rudsell Action, such investigation has included, inter alia, the
    4   exchange of information and documents through informal and formal discovery.
    5 Both Parties exchanged Initial Disclosures pursuant to Federal Rule of Civil

    6 Procedure Rule 26(a). Named Plaintiffs propounded and Defendants responded to
    7 substantial written discovery. Defendants produced over one million pages of

    8 documents to Named Plaintiffs. The Parties also held numerous meetings and

    9   informal conferences wherein they exchanged information and theories of the case.
   10            In the Burnell Action, such investigation has included, inter alia, the
   11   exchange of information and documents through informal and formal discovery.
   12 Both Parties exchanged Initial Disclosures pursuant to Federal Rule of Civil

   13 Procedure Rule 26(a). Named Plaintiffs propounded and Defendants responded to

   14 substantial written discovery, resulting in, among other things, the production of

   15   over one million pages of documents to Named Plaintiffs. Defendants propounded
   16 and Named Plaintiffs responded to significant written discovery. The Parties also

   17 conducted at least fourteen (14) depositions in the Burnell Action, including

   18 numerous 30(b)(6) depositions. Named Plaintiffs demanded and were provided

   19 with class contact information for putative class members. Further, the Parties held

   20   numerous meetings and informal conferences wherein they exchanged information
   21   and theories of the case.
   22            Counsel for the Parties further investigated the applicable law as applied to
   23   the facts discovered regarding the alleged claims of Plaintiffs and potential defenses
   24 thereto, and the damages claimed by Plaintiffs. The gist of the Actions is that

   25 Named Plaintiffs allege Defendants failed to properly compensate Plaintiffs by

   26 virtue of not paying for all non-driving time and that the averaging of time to meet

   27 California minimum wage standards was unlawful. Named Plaintiffs also allege

   28 that Defendants failed to provide meal and permit and authorize paid rest periods to


        SMRH:490202050. l                               -4-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    2559
                                                               20 of of 80 Page
                                                                        Page     ID
                                                                             ID #:475
                                     #:3951



    1   their drivers or to reimburse expenses or use proper payment instruments. Named
   2 Plaintiffs also allege a variety of additional claims, including derivative claims for

   3 failure to pay wages upon separation and inaccurate wage statements. For these

   4 allegedly improper actions, Named Plaintiffs demand various amounts for wages,

   5    penalties, interest, attorneys' fees, and restitution. Plaintiffs' Counsel are aware of
   6 the defenses and positions of Defendants, but believe Plaintiffs would ultimately

   7    succeed in the Action.
    8            Named Plaintiffs have fully investigated the factual and legal bases for the
    9   causes of action asserted in the Action. As a result of their investigation the
   10 applicable Named Plaintiffs continue to believe that Defendants failed to properly

   11   compensate drivers for all time worked and failed to properly provide meal and rest
   12 periods, to reimburse expenses, or use lawful payment instruments.

   13            Defendants have denied all allegations. Defendants contend they fully and
   14   separately paid for all hours worked, including all non-driving activities, and
   15   provided all meal and rest periods in accordance with California law, as well as
   16 reimbursing expenses and using lawful payment instruments. Further, Defendants

   17 contend that case law supports their compensation system, and that they have a good

   18   faith argument for paying the putative class via the method they did such that no
   19 waiting time penalties are owed and the wage statements utilized are and were

  20 accurate.

  21             Given the disagreement between the Parties as to the viability of these claims,
  22 the Parties believe the Settlement provided for herein is a fair, adequate and

  23 reasonable settlement.

  24             V.         Benefits of Settlement to Class Members. Named Plaintiffs recognize
  25 the expense and length of continued proceedings necessary to continue the litigation

  26 against Defendants through trial and through any possible appeals, including the

  27 fluid changes in the regulations and law as applied to the Class and facts of this of

  28 this case. In fact, as of this date, the Burnell action is approximately nine years old,


        SMRH:490202050. l                             -5-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    2659
                                                               21 of of 80 Page
                                                                        Page     ID
                                                                             ID #:476
                                     #:3952



    1   and if not resolved by the Settlement set forth herein, would have many years of
    2   additional litigation left to reach a conclusion. Named Plaintiffs have also taken into
    3 account the uncertainty and risk of the outcome of further litigation, and the

    4 difficulties and delays inherent in such litigation, as described above. Named

    5   Plaintiffs are also aware of the burdens of proof necessary to establish liability for
    6 the claims asserted in the Actions (the "Claims" or "Class Action Claims"),

    7 Defendants' defenses thereto, and the difficulties in establishing damages for

    8 Plaintiffs. Named Plaintiffs have also taken into account the extensive discovery

    9 undertaken, motion practice including a motion for class certification, and

   1O settlement negotiations conducted, which negotiations resulted in the material

   11   settlement terms set forth herein. Based on the foregoing, Named Plaintiffs have
   12 determined that the Settlement set forth in this Agreement is a fair, adequate and

   13 reasonable settlement, and is in the best interests of Plaintiffs.

   14            VI.        Defendants' Reasons for Settlement. Defendants have concluded that
   15   any further defense of this litigation would be protracted and expensive for all
   16   Parties. Defendants have devoted substantial amounts of time, energy and resources
   17   to the defense of the claims asserted by Plaintiffs and, unless this Settlement is
   18 made, will continue to do so for the foreseeable future. For these reasons,

   19 Defendants have agreed to settle the manner upon the terms set forth in this

  20    Agreement, to put to rest the Claims as set forth in the Actions.
   21            VII.       Defendants' Denials of Wrongdoing. Defendants have denied and
  22    continue to deny each of the claims and contentions alleged by Plaintiffs in the
  23 Actions. Defendants have repeatedly asserted and continue to assert defenses

  24 thereto, and have expressly denied and continue to deny any wrongdoing or legal

  25    liability arising out of any of the facts or conduct alleged in the Actions. Defendants
  26 also have denied and continue to deny, inter alia, the allegations that Plaintiffs have

  27 suffered damages; that Defendants improperly failed to pay Plaintiffs all wages

  28    owed; that Defendants failed to properly provide meal and rest periods; that

        SMRH:490202050. l
                                                      -6-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    2759
                                                               22 of of 80 Page
                                                                        Page     ID
                                                                             ID #:477
                                     #:3953



    1   Defendants provided Plaintiffs with inaccurate wage statements; that Defendants
    2 failed to timely pay all wages due at separation of employment; that Defendants

    3 failed to reimburse business expenses; that Defendants used unlawful payment

    4   instruments; that Defendants engaged in any unlawful, unfair or fraudulent business
    5   practices; that Defendants engaged in any other wrongful conduct as alleged in the
    6 Actions; or that Plaintiffs were harmed by the conduct alleged in the Actions.

    7 Neither this Agreement, nor any document referred to or contemplated herein, nor

    8 any action taken to carry out this Agreement, is, may be construed as, or may be

    9 used as an admission, concession or indication by or against Defendants of any

   10   fault, wrongdoing or liability whatsoever.
   11             VIII. Plaintiffs' Claims. Named Plaintiffs claim and continue to claim that
   12 the Released Claims (as defined below) have merit and give rise to liability on the

   13   part of Defendants. Neither this Agreement nor any documents referred to herein,
   14   or any action taken to carry out this Agreement is or may be construed as or may be
   15 used as an admission by or against Plaintiffs or Class Counsel as to the merits or

   16   lack thereof of the claims asserted.
   17             IX.         Stipulation. NOW, THEREFORE, IT IS HEREBY STIPULATED, by
   18   and among Named Plaintiffs on behalf of Plaintiffs on the one hand, and Defendants
   19 on the other hand, and subject to the approval of the Court, that the Actions are

  20    hereby being compromised and settled pursuant to the terms and conditions set forth
   21   in this Agreement and that upon the Effective Date (as defined below) the Actions
   22 shall be dismissed with prejudice and shall be a binding and final resolution of the

  23    Released Claims by Class Members, subject to the recitals set forth hereinabove
  24    which by this reference become an integral part of this Agreement and subject to the
  25    following terms and conditions:
   26                         1.   "Effective Date". As used in this Settlement, "Effective Date"
  27 means the date by which the Settlement Agreement is finally approved as provided

  28    herein and the Court's Final Judgment becomes final. For purposes of this

        SMRI-1:490202050. l
                                                        -7-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    2859
                                                               23 of of 80 Page
                                                                        Page     ID
                                                                             ID #:478
                                     #:3954



    1   Agreement, the Final Judgment "becomes final" when: (i) the period for filing any
    2 appeal, writ, or other appellate proceeding opposing the Settlement has elapsed

    3 without any appeal, writ, or other appellate proceeding having been filed; (ii) any

    4   appeal, writ or other appellate proceeding opposing the Settlement has been
    5   dismissed finally and conclusively with no right to pursue further remedies or relief;
    6 or (iii) any appeal, writ or other appellate proceeding has upheld the Court's final

    7 order with no right to pursue further remedies or relief. In this regard, it is the

    8 intention of the parties that the Settlement shall not become effective until the

    9 Court's order approving the Settlement is completely final, and there is no further

   10   recourse by an appellant or objector who seeks to contest the Settlement.Class
   11   Certification. Federal Rule of Civil Procedure 23 Class. For the purposes of this
   12 Stipulation only, the Parties agree to the certification of the Settlement Class

   13   pursuant to Fed. R. Civ. Proc. 23, to include all Plaintiffs. Should the Stipulation not
   14 become final, for whatever reason, the fact that the Parties were willing to stipulate

   15 to class certification as part of the Settlement shall have no bearing on, and shall not

   16 be admissible in connection with, the issue of whether a class should be certified in

   17 a non-settlement context in the Lawsuits, and shall have no bearing on, and shall not

   18 be admissible in connection with, the issue of whether a class should be certified in

   19 any other lawsuit.

  20                        3.   Releases.
  21                             (a)   Release Of All Claims Based Upon The Facts Pled In The
  22 Complaints Filed in the Rudsell and Burnell Lawsuits. As of the Effective Date of

  23    this Agreement, all Class Members fully and finally release Defendants and each of
  24 their past, present and future agents, employees, servants, officers, directors,

  25 partners, trustees, representatives, shareholders, stockholders, attorneys, parents,

  26 subsidiaries, equity sponsors, related companies/corporations and/or partnerships

  27    (defined as a company/corporation and/or partnership that is, directly or indirectly,
  28 under common control with Defendants or any of their parents and/or affiliates),


        SMRH:490202050. l                            -8-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    2959
                                                               24 of of 80 Page
                                                                        Page     ID
                                                                             ID #:479
                                     #:3955



    1   divisions, assigns, predecessors, successors, insurers, consultants, joint ventures,
    2 joint employers, affiliates, and alter-egos, and all of their respective past, present

    3 and future employees, directors, officers, agents, attorneys, stockholders, fiduciaries,

    4   parents, subsidiaries, and assigns (collectively, the "Released Parties") from any and
    5   all Class Released Claims during the Settlement Period. The Class Released Claims
    6 include, but are not limited to, all claims arising from or related to the facts and

    7 claims alleged in the Actions, or that could have been raised in the Action based on

    8 the facts and claims alleged. The Class Released Claims include, without limitation,

    9 all claims for unpaid wages of whatever kind, including, but not limited to, failure to

   1O pay minimum wages; failure to pay straight time compensation, overtime

   11   compensation, double-time compensation, reporting time compensation, off-the-
   12 clock work, time subject to employer's control, and/or interest; missed, late, short or

   13   interrupted meal and/or rest periods, including any claim for any alleged failure to
   14 pay premiums for missed, late, short or interrupted meal or rest periods, or to pay

   15   such premiums at the regular rate of compensation; reimbursement for business
   16   expenses or any other claim that Defendants allowed or required employees to bear
   17 any of the costs associated with the operation of Defendants' business; inaccurate or

   18 otherwise improper wage statements and/or failure to keep or maintain accurate

   19 records; unlawful deductions; unlawful payment instruments; any claim for unfair

  20    business practices arising out of or related to any or all of the aforementioned
  21    claims; any claim for penalties arising out of or related to any or all of the
  22 aforementioned claims, including, but not limited to, recordkeeping penalties, wage

  23    statement penalties, minimum-wage penalties, and waiting-time penalties; and
  24 attorneys' fees and costs. The Class Released Claims include any and all claims

  25    arising under the California Labor Code to the extent the following code sections
  26    relate to or include the Released Claims set forth above (including, but not limited
  27    to, sections 200, 201, 201.3, 201.5, 202, 203, 204, 205.5, 210, 212, 216, 218, 218.5,
  28    218.6, 221, 222, 222.5, 223, 224, 225, 225.5, 226, 226.7, 226.8, 227.3, 450, 510,

        SMRH:490202050.l
                                                   -9-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    3059
                                                               25 of of 80 Page
                                                                        Page     ID
                                                                             ID #:480
                                     #:3956



    1   511, 512, 516, 558, 1174, 1174.5, 1194, 1194.2, 1197, 1197.1, 1197.2, 1198, 1198,
   2 2698 et seq. and 2699 et seq.); the applicable Wage Orders of the California

    3 Industrial Welfare Commission; California Business and Professions Code section

   4    17200, et seq.; the California Civil Code, to the extent it relates to or includes the
    5 Released Claims set forth above, including but not limited to, sections 3287, 3289,

    6 3336 and 3294; California Code of Civil Procedure§ 1021.5; California common

    7 law, to the extent it relates to or includes the Released Claims set forth above; and

    8 the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. ("FLSA") and/or federal

    9 common law, to the extent said Federal laws relate to or include the Released

   1O Claims set forth above,. The Class Released Claims also include any and all claims

   11   under the Private Attorneys General Act, Cal. Lab. Code § 2698 et seq. ("PAGA")
   12 that were or could have been asserted in the Action based on the facts alleged or are

   13 reasonably related to those asserted. The PAGA Released Claims include PAGA

   14 Claims asserted during the PAGA Settlement Period of March 22, 2009 through

   15 January 31, 2019. This release excludes the release of claims not permitted by law.

   16                       With respect to Yard Hostlers and Yard Hostlers only, the parties
   17 disagree on the impact of this release. Defendants maintain that the case law

   18 dictates that the release of 203 penalties, and other penalties, in these Actions,

   19 effects a release of all such claims for the affected Yard Hostler Class Members,

  20    regardless of any other actions that may be pending involving those same Class
  21    Members because an employee may only claim 203 penalties once, regardless of the
  22 number of different alleged violations triggering such penalties. Plaintiffs disagree,

  23    and assert that to the extent that factual claims that were not asserted in these actions
   24 and could not have been asserted in the actions on behalf of mileage-based drivers

  25    exist, and are being pursued in other actions against the Defendant Releasees,
   26 specifically Fritsch v. Swift Transportation Co. ofArizona, LLC, United States

  27 District Court Case No. 5:17-cv- 02226-JGB-SP, that such Class Members can

  28 pursue such claims for 203 penalties, or other penalties arising therefrom, in such


        SMRH:490202050. l                              -10-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    3159
                                                               26 of of 80 Page
                                                                        Page     ID
                                                                             ID #:481
                                     #:3957



    1   other action, irrespective of any release granted in this matter. Plaintiffs believe this
   2    issue of law is unsettled in California, and thus the Parties do not agree upon the
   3    legal issue underlying this question of law, that being whether the release granted
   4    herein would apply to such other claims for 203 penalties or other penalties sought
   5    in the referenced action. That issue will be resolved, if necessary, in such other
   6 action.
   7

    8                       (b)    General Release By Named Plaintiffs Only. In addition to
   9    the releases made by the Class Members set forth above, Named Plaintiffs for
  10    themselves only, as of the Effective Date, make the additional following general
  11    release of all claims, known or unknown. (The release set forth in this paragraph
  12    shall be referred to hereinafter as the "General Release"). As of the date of
   13   Judgment, Named Plaintiffs fully and finally release the Released Parties for
  14    themselves individually, from any and all claims, known and unknown, under
  15    federal, state and/or local law, statute, ordinance, regulation, common law, or other
  16    source of law, including but not limited to claims arising from or related to their
  17    employment with Defendants and/or the termination of their employment ("Named
  18 Plaintiffs' Released Claims"). Named Plaintiffs' Released Claims include, but are
  19 not limited to, all claims asserted in, arising from or related in any way to the

  20    Actions, including without limitation any and all claims that could have been
  21    asserted as part of the Actions based on the facts alleged. Named Plaintiffs'
  22    Released Claims include all claims for unpaid wages, including, but not limited to,
  23    failure to pay minimum wages; failure to pay straight time compensation, overtime
  24    compensation, double-time compensation, reporting time compensation, off-the-
  25    clock work, time subject to employer's control, and/or interest; missed, late, short or
  26    interrupted meal and/or rest periods, including any claim for any alleged failure to
  27    pay premiums for missed, late, short or interrupted meal or rest periods, or to pay
  28    such premiums at the regular rate of compensation; reimbursement for business

        SMRH:490202050. l
                                                  -11-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    3259
                                                               27 of of 80 Page
                                                                        Page     ID
                                                                             ID #:482
                                     #:3958



    1 expenses or any other claim that Defendants allowed or required employees to bear

    2   any of the costs associated with the operation of Defendants' business; inaccurate or
    3   otherwise improper wage statements and/or failure to keep or maintain accurate
    4   records; unlawful deductions; unlawful payment instruments; any claim for unfair
    5   business practices arising out of or related to any or all of the aforementioned
    6   claims; any claim for penalties arising out of or related to any or all of the
    7 aforementioned claims, including, but not limited to, recordkeeping penalties, wage

    8   statement penalties, minimum-wage penalties, and waiting-time penalties; and
    9 attorneys' fees and costs. Named Plaintiffs Released Claims include all claims
  1O arising under the California Labor Code (including, but not limited to, sections 200,
   11   201, 201.3, 201.5, 202, 203, 204, 205.5, 210, 212, 216, 218, 218.5, 218.6, 221, 222,
   12   222.5, 223, 224, 225, 225.5, 226, 226.7, 226.8, 227.3, 450, 510, 511, 512, 516, 558,
   13   1174, 1174.5, 1194, 1194.2, 1197, 1197.1, 1197.2, 1198, 1199, 2698 et seq., 2800
   14   and 2802); all claims arising under the Wage Orders of the California Industrial
   15   Welfare Commission; California Business and Professions Code section 17200, et
   16   seq.; the California Civil Code, including but not limited to, sections 3287, 3289,
   17 3336 and 3294; 12 CCR § 11040; 8 CCR§ 11060; California Code of Civil

  18    Procedure § 1021.5; California common law; the FLSA; federal common law; and
   19   the Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq. Named
  20    Plaintiffs' Released Claims include any and all claims under the Private Attorneys
  21    General Act, Cal. Lab. Code § 2698 et seq. ("PAGA"), of any kind, including but
  22    not limited to the PAGA claims asserted in the Actions. Named Plaintiffs' Released
  23    Claims also include all claims for lost wages and benefits, emotional distress,
  24    retaliation, punitive damages, and attorneys' fees and costs arising under federal,
  25    state, or local laws for discrimination, harassment, retaliation, and wrongful
  26    termination, such as, by way of example only, (as amended) 42 U.S.C. section 1981,
  27 Title VII of the Civil Rights Act of 1964, the Americans With Disabilities Act, the
  28    Age Discrimination in Employment Act, and the California Fair Employment and

        SMRH:490202050. l
                                                  -12-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    3359
                                                               28 of of 80 Page
                                                                        Page     ID
                                                                             ID #:483
                                     #:3959



    1 Housing Act; and the law of contract and tort. This release excludes the release of

    2 claims not permitted by law.

    3            Named Plaintiffs' Released Claims include all claims, whether known or
    4   unknown. Even ifNamed Plaintiffs discover facts in addition to or different from
    5 those that they now know or believe to be true with respect to the subject matter of

    6 Named Plaintiffs' Released Claims, those claims will remain released and forever

    7 barred. Thus, Named Plaintiffs expressly waive and relinquish the provisions, rights

    8 and benefits of section 1542 of the California Civil Code, which reads:

    9                       A general release does not extend to claims that the
  1O                        creditor or releasing party does not know or suspect to
   11                       exist in his or her favor at the time of executing the release
   12                       and that, if known by him or her, would have materially
   13                       affected his or her settlement with the debtor or released
   14                       party
   15                       Named Plaintiffs' Released Claims apply only to Named Plaintiffs
   16 individually and not to the Class Members.

   17                       4.      Gross Settlement Amount. The term "Gross Settlement
  18 Amount" is a non-reversionary common fund that shall have a value of no more

   19 than and no less than $7,250,000.00 (Seven Million Two Hundred and Fifty

  20    Thousand Dollars and No Cents) and includes without limitation any and all
  21    payments Defendants may be responsible for under the Settlement, including
  22 attorneys' fees and costs, any class representative enhancement payments,

  23    claims administration costs, and any employer-side payroll taxes due and owing as a
  24 result of the Settlement. Defendants shall pay to the Settlement Administrator under

  25 the terms of this Stipulation and Settlement of Class Action Claims the entire Gross

  26 Settlement Amount of$7,250,000.00 within 20 business days of the Effective Date.

  27 The total amount that Defendants shall pay for any and all purposes under this

  28 Agreement is the Gross Settlement Amount. The Gross Settlement Amount is non


        SMRH:490202050. l                                -13-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    3459
                                                               29 of of 80 Page
                                                                        Page     ID
                                                                             ID #:484
                                     #:3960



    1   revers10nary. Allocation of Gross Settlement Amount. The Gross Settlement
   2    Amount shall be allocated among these elements:
    3                            (a)    The "Fees Award" to Class Counsel, in an amount not to
   4    exceed $2,416,666.66 (Two Million Four Hundred and Sixteen Thousand Six
   5    Hundred and Sixty-Six Dollars and Sixty-Six Cents), which is one third of the Gross
   6 Settlement Amount;
    7                            (b)    The "Costs Award" to Class Counsel, in an amount not to
    8 exceed $100,000.00 (One Hundred Thousand Dollars And No Cents);

    9                            ( c)   "Service Awards" to the Named Plaintiffs, in an amount
   10   not to exceed $5,000.00 (Five Thousand Dollars And No Cents) each, for a total of
   11   $10,000.00 (Ten Thousand Dollars And No Cents);
   12                            ( d)   The "PAGA Payment," in an amount not to exceed
   13   $500,000.00 (Five Hundred Thousand Dollars and No Cents) representative of
   14   penalties recoverable under PAGA, 75% of which, or $375,000.00, will be paid to
   15   the L WDA, and 25% of which, or $125,000.00, will be paid to Class Members; and
   16                            ( e)   The "Claims Administration Expenses," in an amount not
   17   to exceed $100,000.00 (One Hundred Thousand Dollars And No Cents).
   18                       6.   Plan of Allocation for Payment to Class Members. Within 20
   19   business days after the Effective Date, and solely for purposes of this Settlement,
  20    Defendants shall wire the Gross Settlement Amount, $7,250,000.00, into a Qualified
  21    Settlement Account established by the Settlement Administrator pursuant to Internal
  22    Revenue Code section 1.468B-1 for distribution in accordance with the following
  23    eligibility and settlement formula requirements:
  24                             (a) Excluded from becoming Class Members are those
  25    Plaintiffs who submit valid and timely requests for exclusion pursuant to the terms
  26    and procedures of the Notice of Pendency of Settlement of Class Action attached as
  27    Exhibit 1 hereto. The Gross Amount of these Awards will be calculated as follows:
  28


        SMRH:490202050. l                             -14-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    3559
                                                               30 of of 80 Page
                                                                        Page     ID
                                                                             ID #:485
                                     #:3961



    1                            (i)    After deducting the amount of Fees Award, the
    2 Costs Award, the Service Awards, the L WDA portion of the PAGA Payment, and

    3 Claims Administration Expenses from the Gross Settlement Amount that are all

    4 finally approved by the Court, the remaining amount will be labeled the "Payout

    5   Fund." The entire Payout Fund will be distributed to Class Members as described
    6 herein below. There shall be no reversion of any portion of the Gross Settlement

    7 Amount to Defendants;
    8                            (ii)   All Class Members will automatically receive an
    9 Award on a pro-rata basis, based on the number of workweeks they worked as Class
   1O Members as compared to the number of workweeks worked by all Class Members.

   11   For example, ifthe Payout Fund is $4,000,000 and ifthere were 800,000 workweeks
   12 worked by all Class Members during the Class Period, each workweek would have a

   13 value of $5.00. A Class Member who worked for 52 weeks, for example, would be

   14 eligible for an Award of approximately $260.00. There is no need for a Class

   15 Member to submit a Claim Form in order to be eligible for and to receive an Award.

   16 Any partial workweek will be rounded up to the nearest full workweek.     If the
   17 number of workweeks actually accrued during the Settlement Class Period by Class

   18 Members exceeds 850,000, the Gross Settlement Amount shall be increased by the

   19 percentage difference between that amount and the actual number of workweeks

  20    during the Settlement Class Period.
   21                            (i)    Thirty-three percent (33%) of all Award payments
  22 to participating Class Members will be called the "Wage Portion." From each

  23    individual's Wage Portion, payroll deductions will be made for state and federal
  24 withholding taxes and any other applicable payroll deductions owed by the

  25    Settlement Class Member as a result of the payment, resulting in a "Net Wage
   26 Portion." The remaining sixty-seven percent (67%) of all Award Payments to

  27 participating Class Members will represent the "Non-Wage Portion" of the

  28    Settlement Awards and includes interest and penalties sought in the Action. No

        SMRH:490202050. I                       -15-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    3659
                                                               31 of of 80 Page
                                                                        Page     ID
                                                                             ID #:486
                                     #:3962



    1   deductions will be made from the Non-Wage Portion of the Settlement Awards.
    2 Class Members will be issued W2s for the Wage Portions of their Settlement

    3 Awards and IRS Form 1099s for the Non-Wage Portions. Once the allocations are

   4 made between the Wage Portion and Non-Wage Portion, and applicable payroll

    5   deductions are made for state and federal withholding taxes and any other applicable
   6 payroll deductions from the Wage Portion, the resulting amount shall be the

   7 individual's "Net Settlement Amount." The Net Settlement Amount will be the net

    8 amount paid to each Class Member and is the individual's "Settlement Payment."

    9                       7.   Fees Award, Costs Award, and Incentive A ward. Class Counsel
   1O will request, and Defendants will not oppose, an award of attorneys' fees ("Fees

   11   Award") of up to $2,416,666.00 (Two Million Four Hundred and Sixteen Thousand
   12   Six Hundred and Sixty-Six Dollars and Sixty-Six Cents). This constitutes one third
   13 of the Gross Settlement Amount. Class Counsel shall request, and Defendants will

   14 not oppose, an award of costs incurred up to $100,000.00 (One Hundred Thousand

   15 Dollars and No Cents) ("Costs Award"). Class Counsels' Fees Award and Costs

   16   Award shall be paid out of the Gross Settlement Amount. Any Fees Award and
   17 Costs Award shall be paid by the Settlement Administrator to Class Counsel within

   18 20 business days of the Effective Date either by check or wiring the Fees A ward and

   19 Costs Award to an account designated by Class Counsel. Class Counsel will be

  20 issued an IRS Form 1099 for their award of attorneys' fees. If the Court awards

  21    attorneys' fees and costs less than said amount, the un-awarded amounts shall
  22 remain in the Payout Fund and be distributed to Class Members. Class Counsel

  23    shall not be permitted to petition the Court for, or accept, any additional payments
  24 for fees, costs, or interest, and the Fees and Costs A wards shall be for all claims for

  25 attorneys' fees and costs past and present incurred in the Class Action to date

  26 through Final Approval and Claims Administration of this Settlement. Upon the

  27 Effective Date, payment of the Fees Award and Costs Award to Class Counsel as set

  28 forth herein shall constitute full satisfaction of the obligation to pay any amounts to


        SMRH:490202050. I
                                                    -16-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    3759
                                                               32 of of 80 Page
                                                                        Page     ID
                                                                             ID #:487
                                     #:3963



    1   any person, attorney or law firm for attorneys' fees, expenses or costs in the Class
    2 Actions incurred by any attorney on behalf of Named Plaintiffs and/or the Class

    3 Members, and shall relieve Class Members, Defendants, the Settlement

    4 Administrator, the Settlement Fund, and Defendants' Counsel of any other claims or

    5 liability to any other attorney or law firm for any attorneys' fees, expenses and/or

    6 costs to which any of them may claim to be entitled on behalf of Named Plaintiffs

    7 and/or the Class Members.

    8            Class Counsel may apply for Service Awards for the Named Plaintiffs in an
    9   amount not to exceed $5,000.00 (Five Thousand Dollars and No Cents) each for a
   10 total of $10,000.00 (Ten Thousand Dollars and No Cents) ("Service Award"), to be

   11   paid to each Named Plaintiff for his and their time and effort spent pursuing the
   12 Actions; for the risks associated with suing Defendants; and for their agreement to

   13 enter into a general release of all claims. Defendants agree not to oppose such an

   14 application, so long as it is consistent with the provisions of this Agreement. Any

   15   Service Awards shall be paid by the Settlement Administrator to each Named
   16   Plaintiff within 20 business days of the Effective Date either by check or wiring the
   17   Enhancement Awards to an account designated by Class Counsel. Named Plaintiffs
   18 will be issued IRS Form 1099s for the Enhancement Awards. If the Court awards

   19 Service Awards less than said amount, the unawarded amounts shall remain in the

  20    Payout Fund and distributed to Class Members.
  21                        8.   CIRCULAR 230 DISCLAIMER. EACH PARTY TO THIS
  22 AGREEMENT (FOR PURPOSES OF THIS SECTION, THE

  23 "ACKNOWLEDGING PARTY" AND EACH PARTY TO THIS AGREEMENT

  24 OTHER THAN THE ACKNOWLEDGING PARTY, AN "OTHER PARTY")

  25    ACKNOWLEDGES AND AGREES THAT (1) NO PROVISION OF THIS
  26 AGREEMENT, AND NO WRITTEN COMMUNICATION OR DISCLOSURE

  27 BETWEEN OR AMONG THE PARTIES OR THEIR ATTORNEYS AND

  28 OTHER ADVISERS, IS OR WAS INTENDED TO BE, NOR SHALL ANY SUCH


        SMRH:490202050. l
                                                 -17-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    3859
                                                               33 of of 80 Page
                                                                        Page     ID
                                                                             ID #:488
                                     #:3964



    1   COMMUNICATION OR DISCLOSURE CONSTITUTE OR BE CONSTRUED
   2 OR BE RELIED UPON AS, TAX ADVICE WITHIN THE MEANING OF
    3 UNITED STATES TREASURY DEPARTMENT CIRCULAR 230 (31 CFR PART

    4   10, AS AMENDED); (2) THE ACKNOWLEDGING PARTY (A) HAS RELIED
    5 EXCLUSIVELY UPON HER OR ITS OWN, INDEPENDENT LEGAL AND TAX

    6   COUNSEL FOR ADVICE (INCLUDING TAX ADVICE) IN CONNECTION
    7 WITH THIS AGREEMENT, (B) HAS NOT ENTERED INTO THIS

    8 AGREEMENT BASED UPON THE RECOMMENDATION OF ANY OTHER

    9 PARTY OR ANY ATTORNEY OR ADVISOR TO ANY OTHER PARTY, AND

   10 (C) IS NOT ENTITLED TO RELY UPON ANY COMMUNICATION OR

   11   DISCLOSURE BY ANY ATTORNEYORADVISER TOANYOTHERPARTY
   12 TO AVOID ANYTAXPENALTYTHATMAYBE IMPOSED ON THE

   13 ACKNOWLEDGING PARTY; AND (3) NO ATTORNEY OR ADVISER TO

   14 ANY OTHER PARTY HAS IMPOSED ANY LIMITA TI ON THAT PROTECTS

   15 THE CONFIDENTIALITY OF ANY SUCH ATTORNEY'S OR ADVISER'S

   16 TAX STRATEGIES (REGARDLESS OF WHETHER SUCH LIMITATION IS

   17 LEGALLY BINDING) UPON DISCLOSURE BY THE ACKNOWLEDGING

   18 PARTY OF THE TAX TREATMENT OR TAX STRUCTURE OF ANY

   19 TRANSACTION, INCLUDING ANY TRANSACTION CONTEMPLATED BY
  20 THIS AGREEMENT.

  21                        9.   Responsibilities of Defendants. Defendants shall:
  22                             (a) Provide, within 20 business days of preliminary approval of
  23    this Settlement, the Settlement Administrator a "Class List and Data Report"
  24 showing each Plaintiffs name, most current mailing address and telephone number,

  25    social security number, and the respective number of weeks each Plaintiff worked as
  26    a Driver during the Settlement Class Period. Defendants shall provide the list in an
  27 electronic format reasonably acceptable to the Settlement Administrator. The
  28


        SMRH:490202050. l
                                                      -18-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    3959
                                                               34 of of 80 Page
                                                                        Page     ID
                                                                             ID #:489
                                     #:3965



    1   Settlement Administrator will keep the list confidential, and will use it only for the
    2   purposes described herein;
    3                             (b) Fund the $7,250,000.00 Gross Settlement Amount within 20
    4   business days of the Effective Date;
    5                             ( c)   At no time shall Defendants have the obligation to segregate
    6 the funds comprising the Gross Settlement Amount from their other assets and will

    7 retain exclusive authority over, and responsibility for, those funds until the date

    8 those amounts are required to be funded pursuant to this Agreement.

    9                       10.   Operation of the Gross Settlement Amount.
   10                             (a) The Settlement Administrator will calculate the individual
   11   Awards to be paid to the Class Members from the Payout Fund in accordance with
   12   the terms and provisions of this Agreement.
   13                             (b)    The Settlement Administrator shall be responsible for
   14 issuing the payments and calculating and withholding all required state and federal

   15   taxes owed by the Class Members and Defendants.
   16                             ( c) The Settlement Administrator shall have the authority and

   17   obligation to make payment of the Fees Award, Costs Award, Service Awards,
   18   L WDA portion of the PAGA payment, and individual Settlement Class Member
   19   Awards from the Gross Settlement Amount calculated in accordance with the
  20    methodology set out in this Agreement and orders of the Court, and shall do so.
  21                              (d) To the extent any tax returns must be filed for the Gross
  22    Settlement Amount pursuant to this Agreement, the Settlement Administrator shall
  23    cause to be timely and properly filed all informational and other tax returns, if any,
  24    necessary with respect to the Gross Settlement Amount. Such returns shall be
  25    consistent with this paragraph. Any expenses and/or costs incurred in connection
  26 with the operation and implementation of this paragraph (including, without

  27 limitation, reasonable expenses of tax attorneys, accountants or other designees

  28    retained by the Settlement Administrator as required for the preparation and filing of

        SMRH:490202050. I
                                                         -19-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    4059
                                                               35 of of 80 Page
                                                                        Page     ID
                                                                             ID #:490
                                     #:3966



    1   tax returns described in this paragraph) shall be treated as, and considered to be, a
    2 cost of administration of the Settlement.

    3                             ( e)   No person shall have any claim against Defendants,
    4 Defendants' Counsel, Named Plaintiffs, Plaintiffs, Class Counsel or the Settlement

    5   Administrator based on distributions and payments made in accordance with this
   6 Agreement.

   7                        11.   No Injunctive Relief. As part of this Settlement, Defendants
    8   shall not be required to enter into any consent decree, nor shall Defendants be
    9 required to agree to any provision for injunctive relief, or to modify or eliminate any
   10 of its personnel, compensation or payroll practices, or adopt any new personnel,

   11   compensation or payroll practices.
   12                       12.   Notice/Approval of Settlement and Settlement Implementation.
   13   As part of this Settlement, the Parties agree to the following procedures for
   14 obtaining preliminary approval of the Settlement, notifying Plaintiffs, obtaining

   15   final Court approval of the Settlement, and processing the settlement payments:
   16                             (a)    CAFA Notice. Pursuant to CAFA, within ten (10) days
   17   after Named Plaintiffs move for preliminary approval of this Settlement, Defendants
  18    will mail CAFA Notices to the Attorney General of the United States, the Attorney
   19   General of the State of California, and the Attorney General of any other state where
  20    a Plaintiff resides according to Defendants' records. The Parties intend and believe
  21    that the CAF A Notice pursuant to the procedures described in this section comply
  22 with the requirements of CAPA; will seek approval of these procedures for CAFA

  23    Notice in Named Plaintiffs' motions for preliminary approval of the Settlement; and
  24    will request the Court to adjudicate the validity of the CAFA Notice in the motion
  25    for final approval of the Settlement and bar any claim to void or avoid the
  26    Settlement under CAFA.
  27                              (b)    Amended Consolidated Complaint and Motion to Lift
  28    Stay. Within 15 days of the execution of this Agreement, Named Plaintiffs shall file

        SMRH:490202050. l
                                                       -20-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    4159
                                                               36 of of 80 Page
                                                                        Page     ID
                                                                             ID #:491
                                     #:3967



    1   an Amended Consolidated Complaint consolidating both operative complaints in the
    2 Rudsell and Burnell Actions, which consolidated complaint will be filed in the

    3 Rudsell Action. Also within 15 days of the execution of this Agreement, Named

    4   Plaintiffs shall request that the Court lift the stay in the Rudsell Action so as to
    5   permit the filing of the motion for preliminary approval in the Rudsell Action.
    6                       ( c)   Preliminary Approval Motion. Named Plaintiffs shall file
    7 a motion for preliminary approval of the Settlement in the Rudsell Action within 15

    8 days of the execution of this Agreement. Plaintiffs shall schedule the motion for

    9 hearing on the earliest date the Court has available that complies with notice

   1O requirements.
   11                       (d)    Preliminary Approval Order. In conjunction with these
   12 hearings, Named Plaintiffs will submit this Agreement, which sets forth the terms of

   13 this Settlement, and will include proposed forms of all notices and other documents

   14 as attached hereto necessary to implement the Settlement. Simultaneous with the

   15   filing of the Stipulation of Settlement and solely for purposes of this Settlement,
   16 Named Plaintiffs will request the Court to enter the Preliminary Approval Order

   17 ("Preliminary Approval Order" or "Order") (attached as Exhibit 2 hereto),

   18 preliminarily approving the proposed Settlement, and setting a hearing date to

   19 determine final approval of the Settlement. The Order shall provide for notice of the

  20    Settlement and related matters to be sent to Plaintiffs as specified herein.
  21                        (e)    Notice to Plaintiffs. Notice of the Settlement shall be
  22 provided to Plaintiffs using the following procedures:

  23                               (1)    Settlement Administrator. The Settlement
  24 Administrator shall be responsible for preparing, printing and mailing to the

  25    Plaintiffs the Notice of Settlement of Class Action attached as Exhibit 1 hereto (the
  26 "Class Notice") as directed by the Court; calculating individual Settlement Awards,

  27 along with the amount of all payroll tax deductions to be withheld; keeping track of

  28    opt-outs and objections; drafting and mailing checks to Class Members; and for such

        SMRH:490202050. l
                                                   -21-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    4259
                                                               37 of of 80 Page
                                                                        Page     ID
                                                                             ID #:492
                                     #:3968



    1 other tasks as the Parties mutually agree or the Court orders the Settlement

   2 Administrator to perform. The Parties each represent they do not have any financial

    3   interest in the Settlement Administrator or otherwise have a relationship with the
   4    Settlement Administrator that could create a conflict of interest.
    5                                    (2)   Notice By First-Class Mail. Within 10 calendar
   6 days after receipt of the Class List and Data Report, the Settlement Administrator

    7 shall mail the Class Notice to Plaintiffs via first-class regular U.S. mail. Plaintiffs

    8 will have 45 days from the mailing of the Class Notice to opt-out of or object to the

    9 settlement ("Opt Out/Objection Period"). Prior to mailing, the Settlement
   1O Administrator will perform a search based on the National Change of Address
   11   Database information to update and correct for any known or identifiable address
   12   changes and, if necessary, perform reasonable skip-tracing efforts to locate
   13   Plaintiffs. If a new address is obtained by way of a returned Class Notice, the
   14 Settlement Administrator shall promptly forward the original Class Notice to the

   15   updated address via first-class regular U.S. mail indicating on the original Class
   16 Notice the date of such re-mailing.

   17                       The Settlement Administrator will, on a weekly basis during and for a
   18 reasonable period following the Notice Period, provide updates to Class Counsel

   19 and Defense Counsel as to the number of Plaintiffs who submitted (i) valid opt-out

  20    requests for exclusions; and (ii) objections. To the extent practicable, the weekly
  21    updates shall also provide updated data on the extent of Class Notices that are
  22 returned undeliverable and any re-mailing efforts.

  23                        Within 7 calendar days after the close of the Notice Period, the
  24    Settlement Administrator will prepare a declaration to be provided to Class Counsel
  25    and Defendant's Counsel for filing in support of Plaintiffs' motion for final approval
  26 attesting to the following: (i) its mailing efforts regarding the Class Notice; (ii) its

  27 receipt of the valid requests for exclusion, and its inability to deliver the Settlement

  28    Class Notice to Plaintiffs, if any; (iii) the number of Class Members; (iv) the highest


        SMRH:490202050. l
                                                        -22-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    4359
                                                               38 of of 80 Page
                                                                        Page     ID
                                                                             ID #:493
                                     #:3969



   1   estimated Award Payments, along with the estimated average Award Payment. The
   2 Settlement Administrator will also prepare and submit to Class Counsel and

   3 Defendants' Counsel for filing in support of the motion any supplemental

   4 declaration as applicable.

   5                       In the event the procedures in this paragraph are followed and the
   6 intended recipient of a Class Notice still does not receive the Class Notice, the
   7 intended recipient shall remain a Settlement Class Member and will be bound by all

   8 terms of the Settlement and any Final Judgment entered by the Court ifthe

   9 Settlement is approved by the Court.

  10                             ( f)   Procedure for Payment of Settlement Awards. Except for
  11   Plaintiffs who submit valid and timely requests for exclusion as provided herein, all
  12 Class Members shall receive an Award, distributed by the Settlement Administrator

  13 within 20 calendar days of the date of receipt of the tender of payment by the

  14 Defendants. The Settlement Administrator's determination of eligibility for, and the

  15 amounts of, any Settlement Payments under the terms of this Agreement, shall be

  16 conclusive, final and binding on all Parties, including all Class Members.

  17            Checks paid to Class Members shall remain valid and negotiable for one
  18 hundred and eighty days from the date of their issuance ("Check Stale Date") and may

  19 thereafter automatically be canceled if not cashed by a Settlement Class Member

  20 within that time. The funds corresponding to voided checks pursuant to this paragraph

  21   shall be deposited into the California Unclaimed Property Fund in accordance with
  22 California Unclaimed Property Law.

  23                       13.   Procedure for Objecting to or Requesting Exclusion From Class
  24 Action Settlement.

  25                             (a)    Procedure for Objecting. The Notice shall provide that
  26 Class Members who wish to object to the Settlement must file with the Court and

  27 serve on counsel for the Parties a written statement objecting to the Settlement.

  28   Such written statement must be filed with the Court and served on counsel for the

       SMRH:490202050. l                              -23-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    4459
                                                               39 of of 80 Page
                                                                        Page     ID
                                                                             ID #:494
                                     #:3970



    1   Parties no later than forty-five (45) days after the date the Class Notice is first
   2 mailed (the "Objection/Exclusion Deadline Date"). No Class Member shall be
    3   entitled to be heard at the final Settlement Hearing (whether individually or through
   4 separate counsel) or to object to the Settlement, and no written objections or briefs

    5   submitted by any Settlement Class Member shall be received or considered by the
   6 Court at the Settlement Hearing, unless written notice of the Settlement Class

   7 Member's intention to appear at the Settlement Hearing, and copies of any written

    8 objections or briefs, shall have been filed with the Court and provided to the

   9    Settlement Administrator on or before the Objection/Exclusion Deadline Date. The
   10   Parties will be permitted to respond in writing to such objections prior to the Final
  11    Approval Hearing. Class Members who fail to file and serve timely written
  12    objections in the manner specified above shall remain Class Members and shall be
  13    deemed to have waived any objections and shall be foreclosed from making any
   14   objection (whether by appeal or otherwise) to the Settlement.
   15                            (b)    Procedure for Requesting Exclusion. The Class Notice
   16   shall provide that Plaintiffs who wish to exclude themselves from the Settlement
  17    Class must submit a signed, written statement requesting exclusion from the
  18    Settlement Class on or before the Objection/Exclusion Deadline Date. The Opt-Out
  19 Request must state in substance:
  20             "I have read the Class Notice and I wish to opt out of the settlement of
                 the following cases: Rudsell v. Swi t Trans ortation Com an o
  21             Arizona LLC. et al., ase o. ED- V-00           V        Px an Burnell,
                 et al. v. Swijt Transportation Co. ofArizona. LLC, et al., Case No. ED-
  22             CV 10-00809 VAP (OPx). I understand that by opting out of the
                 settlement that I will not be bound by any judgment in the cases and
  23             will not be entitled to receive any payment from the settlement."
  24
                            Such written request for exclusion must contain the name, address,
  25
        telephone number and last four digits of Social Security number of the person
  26
        requesting exclusion and the location and years of his or her employment by
  27
        Defendants, must be returned by mail to the Settlement Administrator at a specified
  28


        SMRH:490202050. I                              -24-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    4559
                                                               40 of of 80 Page
                                                                        Page     ID
                                                                             ID #:495
                                     #:3971



    1 address, must be signed by the Plaintiff, and must be postmarked on or before the

   2 Objection/Exclusion Deadline Date. The date of the postmark on the return mailing

   3 envelope shall be the exclusive means used to determine whether a request for

   4 exclusion has been timely submitted. Any Plaintiff who opts-out of the Settlement

   5 Class will not be entitled to any recovery under the Settlement and will not be bound

   6 by the Settlement or have any right to object, appeal or comment thereon. Plaintiffs

   7 who fail to submit a valid and timely request for exclusion on or before the

   8 Objection/Exclusion Deadline Date shall be Class Members and shall be bound by

   9 all terms of the Settlement and any Final Judgment entered in these actions if the

   10 Settlement is approved by the Court.

  11                      ( c)   No Solicitation of Settlement Objections or Exclusions.
  12 The Parties agree to use their best efforts to carry out the terms of this Settlement.

  13 At no time shall any of the Parties or their counsel seek to directly or indirectly

  14 solicit or otherwise encourage Plaintiffs to submit written objections to the

  15 Settlement or requests for exclusion from the Settlement Class, or appeal from the

  16 Court's Final Judgment.

  17                      ( d)   Option to Void Settlement. If, after the
  18 Objection/Exclusion Deadline Date, the number of Plaintiffs who have timely

  19 submitted requests for exclusion total in number more than 5 percent of the

  20   Settlement Class, Defendants shall have, in their sole discretion, the option to void
  21   this Settlement. In order to exercise this option, Defendants must notify Class
  22 Counsel in writing within 10 business days after the later of the Objection/Exclusion

  23   Deadline Date, or of learning from the Settlement Administrator that the number of
  24 Plaintiffs who have timely submitted requests for exclusion total in number more

  25   than 5 percent of the Settlement Class.
  26                      (e)    Final Settlement Approval Hearing and Entry of Final
  27 Judgment. Upon expiration of the Objection/Exclusion period, with the Court's

  28 permission, a Final Settlement Approval Hearing shall be conducted to determine


       SMRH:490202050.1
                                                 -25-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    4659
                                                               41 of of 80 Page
                                                                        Page     ID
                                                                             ID #:496
                                     #:3972



    1   final approval of the Settlement along with the amount properly payable for (i) the
   2    Fees Award and Costs Award, (ii) Named Plaintiffs' Service Awards, (iii)
    3   Settlement Administrator's Fees and Expenses, and (iv) Settlement Class Member
   4 Awards; and (v) the PAGA Payment to the LWDA. Upon final approval of the

    5   Settlement by the Court at or after the Settlement Hearing, the Parties shall present a
   6 Final Judgment and Order of Dismissal with Prejudice ("Final Judgment") (attached

   7    as Exhibit 3 hereto) to the Court for its approval.
    8                       The Settlement Administrator shall keep Counsel for the Parties
   9 apprised of all distributions from the Settlement Fund and upon completion of

  1O administration of that portion of the Settlement, the Settlement Administrator shall

  11    provide written certification, under penalty of perjury, of such completion to the
  12    Court and counsel for all Parties.
  13                        Upon completion of administration of the Settlement, Named Plaintiffs
   14   and Class Counsel shall provide written certification, under penalty of perjury, of
   15   such completion to the Court and Defendants' Counsel. Also upon completion of
  16    administration of the Settlement, the Settlement Administrator shall provide written
  17    certification, under penalty of perjury, of such completion to the Court and counsel
  18 for all Parties, as provided herein.

  19                              (t)   Administration Costs. All of Defendants' own legal fees,
  20    costs and expenses incurred in this Action shall be borne by Defendants. As set
  21    forth above, claims administration expenses will be paid from the Gross Settlement
  22    Amount. The Parties agree to cooperate in the Settlement administration process
  23    and to make all reasonable efforts to control and minimize the costs and expenses
  24    incurred in administration of the Settlement.
  25                             (g)    Nullification of Settlement Agreement. In the event: (i)
  26    the Court does not enter the Order specified herein; (ii) the Court does not finally
  27    approve the Settlement as provided herein; (iii) the Court does not enter a Final
  28    Judgment as provided herein which becomes final as a result of the occurrence of

        SMRH:490202050. I
                                                       -26-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    4759
                                                               42 of of 80 Page
                                                                        Page     ID
                                                                             ID #:497
                                     #:3973



   1   the Effective Date; or (iv) the Settlement does not become final for any other reason,
   2 this Settlement Agreement shall be null and void and any order or judgment entered

   3 by the Court in furtherance of this Settlement shall be treated as void ab initio. In

   4 such a case, the Parties and any funds to be awarded under this Settlement shall be

   5 returned to their respective statuses as of the date and time immediately prior to the

   6 execution of this Agreement, and the Parties shall proceed in all respects as if this

   7 Settlement Agreement had not been executed, except that any fees already incurred

   8 by the Settlement Administrator shall be borne equally by the Parties. In the event

   9 an appeal is filed from the Court's Final Judgment, or any other appellate review is

  1O sought prior to the Effective Date, administration of the Settlement shall be stayed
  11   pending final resolution of the appeal or other appellate review.
  12                      14.   Privacy of Documents and Information. Plaintiffs and their
  13   counsel agree that none of the documents and information provided to them by
  14 Defendants shall be used for any purpose other than settlement of the Actions.

  15 Named Plaintiffs and their Class Counsel agree to comply with the terms of the

  16   Stipulated Protective Order entered in Burnell Action on February 28, 2013.
  17                      15.   No Effect on Employee Benefits. The Service Awards and
  18   Settlement Payments paid to Named Plaintiffs and Class Members shall be deemed
  19 not to be pensionable earnings and shall not have any effect on the eligibility for, or

  20   calculation of, any of the employee benefits (e.g., vacations, holiday pay, retirement
  21   plans, etc.) of the respective Named Plaintiffs or Class Members. The Parties agree
  22 that any Service Awards and Settlement Payments paid to Named Plaintiffs and

  23   Class Members under the terms of this Agreement do not represent any modification
  24 of Named Plaintiffs' or Class Members' previously credited hours of service or

  25   other eligibility criteria under any employee pension benefit plan or employee
  26 welfare benefit plan sponsored by Defendants. Further, any Service Awards or

  27 Settlement Payments hereunder shall not be considered "compensation" in any year
  28


       SMRH:490202050.1
                                                    -27-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    4859
                                                               43 of of 80 Page
                                                                        Page     ID
                                                                             ID #:498
                                     #:3974



    1   for purposes of determining eligibility for, or benefit accrual within, an employee
    2   pension benefit plan or employee welfare benefit plan sponsored by Defendants.
    3                      16.   Publicity. The Parties agree that neither Named Plaintiffs nor
    4   Class Counsel shall issue any press release or announcement of any kind related in
    5   any way to the settlement. Named Plaintiffs and Class Counsel agree that, prior to
    6 preliminary approval of the settlement, they will keep the terms of the settlement

    7 confidential except for purposes of communicating with Named Plaintiffs only.

    8   Named Plaintiffs shall be informed that the settlement is confidential and shall be
    9 advised to keep the settlement confidential. From and after preliminary approval of

   10   the settlement, Named Plaintiffs and Class Counsel may: (1) as required by law; (2)
   11   as required under the terms of the Settlement; or (3) as required under counsel's
   12   duties and responsibilities as Class Counsel, comment regarding the specific terms
   13   of the settlement. In all other cases, Named Plaintiffs and Class Counsel agree to
   14   limit their statements regarding the terms of the settlement, whether oral, written or
   15   electronic (including the world wide web), to say the Actions have been resolved
   16   and that Named Plaintiffs and Class Counsel are satisfied with the settlement terms.
   17   Class Counsel shall not, at any time, advertise or mention the terms of the
   18   Settlement on personal or firm website(s); shall not discuss the terms of the
   19   Settlement with media, general public, or issue press releases; and shall limit any
  20    statements regarding the terms of the Settlement to that information that is publicly
  21    available. Nothing in this Paragraph is intended to interfere with Class Counsel's
  22    duties and obligations to faithfully discharge their duties as Class Counsel, including
  23    but not limited to, communicating with Class Members regarding the settlement.
  24                       17.   No Admission By the Released Parties. The Released Parties,
  25    including Defendants, deny any and all claims alleged in the Rudsell and Burnell
  26    Actions and deny any and all wrongdoing whatsoever. This Agreement is not a
  27    concession or admission, and shall not be used against Defendants or any of the
  28    Released Parties as an admission or indication with respect to any claim of any fault,

        SMRH:490202050.l
                                                      -28-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    4959
                                                               44 of of 80 Page
                                                                        Page     ID
                                                                             ID #:499
                                     #:3975



    1 concession or omission by Defendants or any of the Released Parties. Whether or

    2 not the Settlement is finally approved, neither the Settlement, nor any document,

    3 statement, proceeding or conduct related to this Agreement, nor any reports or

    4 accounts thereof, shall in any event be:

    5                             (a) construed as, offered or admitted in evidence as, received
    6 as, or deemed to be evidence for any purpose adverse to the Released Parties,

    7 including, but not limited to, evidence of a presumption, concession, indication or

    8 admission by any of the Released Parties of any liability, fault, wrongdoing,

    9   omission, concession or damage; or
   10                             (b) disclosed, referred to or offered or received in evidence
   11   against any of the Released Parties, in any further proceeding in the Rudsell Action
   12 or Burnell Action, or any other civil, criminal or administrative action or proceeding

   13 except for purposes of settling the Rudsell Action and Burnell Action pursuant to

   14 this Agreement.

   15                             ( c) The Released Parties, including Defendants, shall have the

   16 right to use this Settlement, including the Releases set forth above, to defend against

   17 any claims asserted by Class Members that are encompassed within the Releases,

   18 whether such claims are asserted in the Rudsell and Burnell Actions or any other

   19 lawsuit.
  20                        18.   Exhibits and Headings. The terms of this Agreement include the
  21    terms set forth in any attached Exhibits 1-3, which are incorporated by this reference
  22 as though fully set forth herein. Any Exhibits to this Agreement are an integral part

  23    of the Settlement. The descriptive headings of any paragraphs or sections of this
  24    Agreement are inserted for convenience of reference only and do not constitute a
  25 part of this Agreement.Interim Stay of Proceedings. The Parties agree to hold all

  26 proceedings in the Rudsell Action and Burnell Action, except such proceedings

  27 necessary to implement and complete the Settlement, in abeyance pending the

  28 Settlement Hearing to be conducted by the Court.Amendment or Modification. This


        SMRH:490202050. l
                                                       -29-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    5059
                                                               45 of of 80 Page
                                                                        Page     ID
                                                                             ID #:500
                                     #:3976



    1   Agreement may be amended or modified only by a written instrument signed by
    2   counsel for all Parties or their successors-in-interest.Entire Agreement. This
    3 Agreement and any attached Exhibits constitute the entire agreement among these

    4 Parties, and no oral or written representations, warranties or inducements have been

    5 made to any Party concerning this Agreement or its Exhibits other than the
    6 representations, warranties and covenants contained and memorialized in such

    7 documents.
    8                       22.   Authorization to Enter Into Settlement Agreement. Counsel for
    9   all Parties warrant and represent they are expressly authorized by the Parties whom
   1O they represent and who are signing this Agreement, to negotiate this Agreement and
   11   to take all appropriate action required or permitted to be taken by such Parties
   12 pursuant to this Agreement to effectuate its terms, and to execute any other

   13 documents required to effectuate the terms of this Agreement. The Parties and their

   14 counsel will cooperate with each other and use their best efforts to effect the

   15 implementation of the Settlement.

   16                       23.   Binding on Successors and Assigns. This Agreement shall be
   17 binding upon, and inure to the benefit of, the successors or assigns of the Parties

   18 hereto, as previously defined.

   19                       24.   California Law Governs. All terms of this Agreement and the
  20    Exhibits hereto shall be governed by and interpreted according to the laws of the
  21    State of California.Counterparts. This Agreement may be executed in one or more
  22    counterparts. All executed counterparts and each of them shall be deemed to be one
  23    and the same instrument provided that counsel for the Parties to this Agreement
  24 shall exchange among themselves original signed counterparts.

  25                        26.   This Settlement is Fair, Adequate and Reasonable. The Parties
  26 believe this Settlement is a fair, adequate and reasonable settlement of the Class

  27 Actions and have arrived at this Settlement in arms-length negotiations, taking into
  28


        SMRH:490202050. I
                                                      -30-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    5159
                                                               46 of of 80 Page
                                                                        Page     ID
                                                                             ID #:501
                                     #:3977



    1   account all relevant factors, present and potential. This Settlement was reached after
    2   extensive negotiations.
    3                       27.   Jurisdiction of the District Court. The Court shall retain
    4   jurisdiction with respect to the interpretation, implementation and enforcement of
    5 the terms of this Agreement and all orders and judgments entered in connection

    6   therewith, and the parties and their counsel hereto submit to the jurisdiction of the
    7 Court for purposes of interpreting, implementing and enforcing the settlement

    8 embodied in this Agreement and all orders and judgments entered in connection

    9 therewith.

   1O                       28.   Cooperation and Drafting. Each of the parties has cooperated in
   11   the drafting and preparation of this Agreement. Hence, in any construction made to
   12 this Agreement, the same shall not be construed against any of the parties.

   13                       29.   Invalidity of Any Provision. Before declaring any provision of
   14 this Agreement invalid, the Court shall first attempt to construe the provisions valid

   15 to the fullest extent possible consistent with applicable precedents so as to define all

   16 provisions of this Agreement valid and enforceable.

   17                       30.   Named Plaintiff General Release Remains Effective. Named
   18 Plaintiffs set forth herein agree to sign this Agreement, and by signing this

   19 Agreement are bound by the terms herein stated upon final approval, including

   20   without limitation the general release set forth above. Named Plaintiffs shall retain
   21   their rights as Class Members under this Agreement, but understand that should they
   22   opt out of the Settlement, they shall waive their rights to any recovery of any
   23   Service Award, although their General Release of all claims will remain in effect.
   24

   25

   26                                            NAMED PLAINTIFFS
   27
  28


        SMRH:490202050. I                               -31-
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    5259
                                                               47 of of 80 Page
                                                                        Page     ID
                                                                             ID #:502
                                     #:3978
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    5359
                                                               48 of of 80 Page
                                                                        Page     ID
                                                                             ID #:503
                                     #:3979




            4-30-19
  Case
Case   5:10-cv-00809-VAP-OPDocument
     5:12-cv-00692-VAP-OP    Document 227-2
                                    32-1 FiledFiled 11/18/19
                                                06/03/19     Page
                                                          Page    5459
                                                               49 of of 80 Page
                                                                        Page     ID
                                                                             ID #:504
                                     #:3980
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 55 of 80 Page ID
                                  #:3981




                          EXHIBIT 2
                                Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 56 of 80 Page ID
                                                                  #:3982                                                                                              Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                              Report Time:             2:44PM
                                                                                                                                                                      Page:                    1 of 21
JAMES HAWKINS APLC                                                                                                                                                    User ID:                  hitson

Date Range:         01/01/1900 to 11/18/2019
Timekeeper:         All
Client:             SWIFT James Rudsell
Matter:             JRH3215 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Billing Type:       All
Task Code:          All
Hold Status:        All (both Held and Non-Held)
Billing Status:     Unbillled Only
Sorted by:          Timekeeper,Date,Client

Client Number                   Matter                                   Date                      Ticket          Hours         Amount     Type    Task   Activity      Held    Billing Status
Client Name                     Number                                   Matter Description        Number                                           Code   Code

GEM               Greg Mauro
SWIFT                           JRH3215                                  10/15/2011                127               1.70        1,360.00   BL                           No      Unbilled
James Rudsell                                                            Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:               conf and discussions w/ GEM and MLW re new case, violations and causes of action

SWIFT                           JRH3215                                  10/19/2011                128               2.40        1,920.00   BL                           No      Unbilled
James Rudsell                                                            Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:               meet w/ potential additional rep; witness info and docs

SWIFT                           JRH3215                                  10/20/2011                129               2.20        1,760.00   BL                           No      Unbilled
James Rudsell                                                            Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:               review client docs and witness info; strategy discussions w/ JRH

SWIFT                           JRH3215                                  10/22/2011                130               3.20        2,560.00   BL                           No      Unbilled
James Rudsell                                                            Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:               research re causes; due diligence and review of docs

SWIFT                           JRH3215                                  10/29/2011                131               1.00         800.00    BL                           No      Unbilled
James Rudsell                                                            Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:               phone call w/ client; additional info; memo to file

SWIFT                           JRH3215                                  11/10/2011                132               1.50        1,200.00   BL                           No      Unbilled
James Rudsell                                                            Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:               further due diligence and strategy discussion; complaint; docs and venue

SWIFT                           JRH3215                                  11/30/2011                133               4.00        3,200.00   BL                           No      Unbilled
James Rudsell                                                            Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:               meet w/ JRH and client; additional docs; witnesses and complaint

SWIFT                           JRH3215                                  12/10/2011                134               2.00        1,600.00   BL                           No      Unbilled
James Rudsell                                                            Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:               conf w/ client; conf w/ JRH; re complaint
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 57 of 80 Page ID
                                                      #:3983                                                                                              Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                  Report Time:
                                                                                                                                                          Page:                    2 of 21
JAMES HAWKINS APLC                                                                                                                                        User ID:                  hitson


Client Number       Matter                                   Date                      Ticket         Hours          Amount     Type    Task   Activity      Held    Billing Status
Client Name         Number                                   Matter Description        Number                                           Code   Code

SWIFT               JRH3215                                  12/15/2011                135               1.90        1,520.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   legal research; email MLW re same; memo to file

SWIFT               JRH3215                                  12/20/2011                136               2.60        2,080.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   begin to gather docs and draft complaint; email JRH re same

SWIFT               JRH3215                                  12/28/2011                137               1.20         960.00    BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   continue to draft complaint; conf w/ client

SWIFT               JRH3215                                  01/04/2012                138               2.30        1,840.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   redline revisions for complaint; conf w/ JRH re same; continue to draft

SWIFT               JRH3215                                  01/06/2012                139               1.50        1,200.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   strategy discussions w/JRH re complaint and research

SWIFT               JRH3215                                  01/09/2012                140               2.60        2,080.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   final revisions to complaint; prep docs for filing; email MLW re same; POS

SWIFT               JRH3215                                  01/15/2012                141               0.50         400.00    BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   email from MLW re filing; phone call w/ client re same

SWIFT               JRH3215                                  03/01/2012                142               0.70         560.00    BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   receipt of voicemail from client; returned phone call re status

SWIFT               JRH3215                                  03/20/2012                143               0.60         480.00    BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   receipt and review; conf w/ JRH; calendar; email MLW re same

SWIFT               JRH3215                                  03/21/2012                144               2.90        2,320.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   motion to remand; conf w/ JRH re same; email MLW re calendar; phone call w/ client re same

SWIFT               JRH3215                                  03/24/2012                145               1.00         800.00    BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for hearing; review docs
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 58 of 80 Page ID
                                                      #:3984                                                                                                 Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                     Report Time:             2:44PM
                                                                                                                                                             Page:                    3 of 21
JAMES HAWKINS APLC                                                                                                                                           User ID:                  hitson


Client Number       Matter                                    Date                        Ticket               Hours     Amount     Type   Task   Activity      Held    Billing Status
Client Name         Number                                    Matter Description          Number                                           Code   Code

SWIFT               JRH3215                                   03/25/2012                  146                     1.90   1,520.00   BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   hearing prep; conf w/ JRH; review docs

SWIFT               JRH3215                                   03/26/2012                  147                     6.50   5,200.00   BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep; review; travel and attend hearing

SWIFT               JRH3215                                   03/29/2012                  148                     2.40   1,920.00   BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs w/ MLW re summons and complaint; draft FAC; conf w/ JRH re same

SWIFT               JRH3215                                   03/30/2012                  149                     2.10   1,680.00   BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep docs; FAC and email to MLW re filing; phone call w/ client and memo to file

SWIFT               JRH3215                                   04/11/2012                  150                     2.30   1,840.00   BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for hearing; strategy discussions w/ JRH re same

SWIFT               JRH3215                                   04/13/2012                  151                     3.20   2,560.00   BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep; review and attend hearing

SWIFT               JRH3215                                   04/15/2012                  152                     0.60    480.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call from client re status

SWIFT               JRH3215                                   05/07/2012                  153                     3.10   2,480.00   BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   receipt and review of notice of removal; crs w/ JRH; strategy discussions and review

SWIFT               JRH3215                                   05/08/2012                  154                     0.50    400.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   receipt of dec Rohwer; conf w/ JRH

SWIFT               JRH3215                                   05/08/2012                  155                     1.30   1,040.00   BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   strategy discussions w/ JRH re decs; email MLW re calendar; memo to file and phone call w/ client

SWIFT               JRH3215                                   05/09/2012                  156                     1.80   1,440.00   BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   certificate of interested parties; notice of counsel and parties; receipt and review; crs re same
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 59 of 80 Page ID
                                                      #:3985                                                                                                Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                    Report Time:             2:44PM
                                                                                                                                                            Page:                    4 of 21
JAMES HAWKINS APLC                                                                                                                                          User ID:                  hitson


Client Number       Matter                                    Date                     Ticket               Hours       Amount     Type   Task   Activity      Held    Billing Status
Client Name         Number                                    Matter Description       Number                                             Code   Code

SWIFT               JRH3215                                   06/11/2012               4                      0.20       160.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   review crs from D and proposed stip re waiver of LR-23-3, return crs re word version for edits...

SWIFT               JRH3215                                   06/11/2012               157                    0.30       240.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs and emails re cert

SWIFT               JRH3215                                   07/02/2012               158                    1.40      1,120.00   BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   strategy discussions w/ JRH; case set up and review

SWIFT               JRH3215                                   08/07/2012               159                    0.60       480.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for conf w/ other counsel; email crs re same

SWIFT               JRH3215                                   08/08/2012               160                    1.10       880.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep and participate w/ conf w/other counsel on competing case

SWIFT               JRH3215                                   08/10/2012               161                    0.50       400.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   receipt of voicemail from client; returned phone call

SWIFT               JRH3215                                   08/17/2012               162                    1.00       800.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   conf w/ JRH and MB re action; email MLW re same-calendar

SWIFT               JRH3215                                   09/10/2012               8                      0.80       640.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   conf cal lwith D re status of case...

SWIFT               JRH3215                                   09/20/2012               9                      0.70       560.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   conf call with Sonne re stip to proceed with discovery prior to RUle 26 conference...

SWIFT               JRH3215                                   10/12/2012               163                    1.10       880.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs re joint report; draft and email crs re same

SWIFT               JRH3215                                   10/13/2012               164                    0.50       400.00    BL                          No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs re joint report
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 60 of 80 Page ID
                                                      #:3986                                                                                                     Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                         Report Time:             2:44PM
                                                                                                                                                                 Page:                    5 of 21
JAMES HAWKINS APLC                                                                                                                                               User ID:                  hitson


Client Number       Matter                                   Date                      Ticket              Hours            Amount      Type   Task   Activity      Held    Billing Status
Client Name         Number                                   Matter Description        Number                                                  Code   Code

SWIFT               JRH3215                                  10/16/2012                10                     0.60            480.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep crs to D re meet and confer LR 7-3 re commencement of discovery as no Rule 26 conference has been
                    scheduled yet...
SWIFT               JRH3215                                10/16/2012               11                    1.10           880.00         BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep SC report to state court re status of removal. prep crs to D re same. review retrun crs re same and prep for
                    filing report...
SWIFT               JRH3215                                   10/16/2012                  165                   0.60           480.00   BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   additional conf and crs re joint report; email MLW re same

SWIFT               JRH3215                                  10/20/2012                166                    0.80            640.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   research and strategy discussions w/ JRH re continuance

SWIFT               JRH3215                                  10/25/2012                167                    1.10            880.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep docs; email MLW; f/u on filing; memo to file

SWIFT               JRH3215                                  11/01/2012                168                    0.60            480.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   voicemail from client; email MLW; f/u appt

SWIFT               JRH3215                                  01/08/2013                12                     0.90            720.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   conf call with D Sonne re rule 26 early meeting conference...

SWIFT               JRH3215                                  01/22/2013                13                     1.90          1,520.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prepare draft Rule 26 joint report. prep crs to D re same...

SWIFT               JRH3215                                  01/26/2013                169                    0.90            720.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep docs for MLW re copies for judge; memo

SWIFT               JRH3215                                  01/28/2013                14                     1.40          1,120.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   rev crs from D re revised joint report. review proposed joint report. propose redline changes. prep return crs to D
                    re same...
SWIFT               JRH3215                                  01/28/2013                  15                   1.10            880.00 BL                             No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   review multiple crs from D re rule 26 joint report. Review joint report and prepare ADR form 1 for filing. Prep
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 61 of 80 Page ID
                                                      #:3987                                                                                               Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                   Report Time:             2:44PM
                                                                                                                                                           Page:                    6 of 21
JAMES HAWKINS APLC                                                                                                                                         User ID:                  hitson


Client Number       Matter                                    Date                       Ticket          Hours        Amount     Type    Task   Activity      Held    Billing Status
Client Name         Number                                    Matter Description         Number                                          Code   Code

                    return crs to D re same. File joint report and send for courtesy copy...
SWIFT               JRH3215                                   01/30/2013                 171               0.80        640.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   discussions w/ JRH and client re disclosures; email MLW re same

SWIFT               JRH3215                                   02/07/2013                 16                1.10        880.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   review document and draft Initial Disclosure statement. send to DDS for service...

SWIFT               JRH3215                                   02/07/2013                 172               0.70        560.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   further crs and emails re disclosures

SWIFT               JRH3215                                   03/02/2013                 173               2.80       2,240.00   BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs and conf re RFP's; conf w/ client and JRH; prep docs

SWIFT               JRH3215                                   03/03/2013                 174               2.50       2,000.00   BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   continue to draft discovery responses; RFP and email crs re same

SWIFT               JRH3215                                   03/04/2013                 175               1.80       1,440.00   BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   continue discovery; prep docs; conf w/ JRH; email MLW re docs

SWIFT               JRH3215                                   03/08/2013                 17                0.60        480.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   conf call with Sonne re stay...

SWIFT               JRH3215                                   03/11/2013                 18                2.40       1,920.00   BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   review client intake and FAC re claims. Propound written discovery to D...

SWIFT               JRH3215                                   03/11/2013                 176               0.80        640.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for and participate in conf w/ other plaintiff's counsel; memo to file

SWIFT               JRH3215                                   03/25/2013                 177               1.20        960.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   research and prep for hearing; conf w/ JRH re same

SWIFT               JRH3215                                   03/27/2013                 178               1.50       1,200.00   BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   continue to prep for hearing re removal
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 62 of 80 Page ID
                                                      #:3988                                                                                                    Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                        Report Time:             2:44PM
                                                                                                                                                                Page:                    7 of 21
JAMES HAWKINS APLC                                                                                                                                              User ID:                  hitson


Client Number       Matter                                     Date                     Ticket           Hours              Amount     Type   Task   Activity      Held    Billing Status
Client Name         Number                                     Matter Description       Number                                                Code   Code

SWIFT               JRH3215                                    03/29/2013               179                 3.00            2,400.00   BL                          No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep; travel and attend hearing; email MLW re calendar; memo to file and phone call w/ client re same

SWIFT               JRH3215                                    03/31/2013               180                 1.50            1,200.00   BL                          No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   due diligence; strategy discussions w/ JRH

SWIFT               JRH3215                                    04/13/2013               181                 2.40            1,920.00   BL                          No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   receipt of responses from defense; review; conf w/ JRH re same; email MLW re calendar

SWIFT               JRH3215                                    04/14/2013               182                 1.30            1,040.00   BL                          No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   review responses; crs re same

SWIFT               JRH3215                                    05/29/2013               185                 0.40             320.00    BL                          No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call from client; returned phone call re status; memo

SWIFT               JRH3215                                    11/09/2013               183                 1.40            1,120.00   BL                          No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   review file and prep for conf w/ counsel

SWIFT               JRH3215                                    11/10/2014               184                 1.50            1,200.00   BL                          No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep; review and participate in conf w/ co-counsel; crs w/ JRH re same

SWIFT               JRH3215                                    11/22/2014               186                 0.60             480.00    BL                          No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call f/u w/ client re status

SWIFT               JRH3215                                    02/01/2017               187                 2.00            1,600.00   BL                          No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   strategy meeting w/ JRH and MLW re mediation; case set up; due diligence

SWIFT               JRH3215                                    02/15/2017               188                 2.80            2,240.00   BL                          No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   conf w/ co-counsel; emails; crs re mediation and cert; further research

SWIFT               JRH3215                                    04/15/2017               189                 0.30             240.00    BL                          No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   receipt of voicemail from client; returned phone call
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 63 of 80 Page ID
                                                      #:3989                                                                                                 Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                     Report Time:             2:44PM
                                                                                                                                                             Page:                    8 of 21
JAMES HAWKINS APLC                                                                                                                                           User ID:                  hitson


Client Number       Matter                                  Date                       Ticket           Hours           Amount      Type   Task   Activity      Held    Billing Status
Client Name         Number                                  Matter Description         Number                                              Code   Code

SWIFT               JRH3215                                 12/20/2017                 190                 0.40           320.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs re mediation; memo

SWIFT               JRH3215                                 12/21/2017                 191                 2.50         2,000.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   strategy meeting w/ JRH re mediation; docs; travel; email MLW re same

SWIFT               JRH3215                                 01/05/2018                 192                 0.60           480.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs and phone call w/ client re mediation

SWIFT               JRH3215                                 04/13/2018                 193                 5.60         4,480.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   begin to review file; docs and prep for mediation; crs w/ JRH re same

SWIFT               JRH3215                                 04/14/2018                 194                 4.80         3,840.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   draft brief for mediation; strategy discussions w/ JRH re same

SWIFT               JRH3215                                 04/16/2018                 217                 3.10         2,480.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   continue mediation prep and review; confirm travel; crs w/ mediator

SWIFT               JRH3215                                 04/17/2018                 21                  8.90         7,120.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for mediation-conf with D re same-review voluminous documents-conf with mediator...

SWIFT               JRH3215                                 04/17/2018                 215                 4.60         3,680.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   mediation strategy discussions; conf and review of docs

SWIFT               JRH3215                                 04/18/2018                 20                10.50          8,400.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for mediation-continued draft of brief and review of documents-exchange crs with D re same-conf with co
                    counsel re same-conf with possible co counsel Saltzman...
SWIFT               JRH3215                                 04/18/2018                195                  6.90          5,520.00   BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   finalize brief and continue to prep and review docs for mediation prep

SWIFT               JRH3215                                 04/20/2018                 196                 5.90         4,720.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   review damages w/ JRH; doc review; phone call w/ client and continue to prep for mediation
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 64 of 80 Page ID
                                                      #:3990                                                                                              Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                  Report Time:             2:44PM
                                                                                                                                                          Page:                    9 of 21
JAMES HAWKINS APLC                                                                                                                                        User ID:                  hitson


Client Number       Matter                                   Date                    Ticket            Hours         Amount      Type   Task   Activity      Held    Billing Status
Client Name         Number                                   Matter Description      Number                                             Code   Code

SWIFT               JRH3215                                  04/21/2018              214                  6.40       5,120.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   continue to prep and review for mediation

SWIFT               JRH3215                                  04/22/2018              197                  6.50       5,200.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep and travel for mediation

SWIFT               JRH3215                                  04/23/2018              198                 12.50      10,000.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep and attend mediation

SWIFT               JRH3215                                  04/24/2018              199                  6.70       5,360.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   travel from mediation

SWIFT               JRH3215                                  04/26/2018              200                  0.50         400.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   email and crs w/ mediator and JRH

SWIFT               JRH3215                                  07/24/2018              22                   1.50       1,200.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   Conference call with Client re Settlement- Conference call with co counsel JH re same- Exchange multiple emails
                    with Defense re MOU...
SWIFT               JRH3215                                04/30/2019                  23                   1.00           800.00 BL                         No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   Email regarding Swift at 7:36p. re settlement agreement...

SWIFT               JRH3215                                  05/16/2019              201                  4.30       3,440.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   revisions to prelim docs; dec; conf w/ JRH re same; email MLW re prep docs and calendar

SWIFT               JRH3215                                  05/22/2019              202                  2.00       1,600.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   continue to draft prelim and prep docs

SWIFT               JRH3215                                  06/03/2019              203                  1.40       1,120.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep docs for filing; review and file w/ MLW re memo to file

SWIFT               JRH3215                                  06/23/2019              204                  1.50       1,200.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   conf w/ counsel re meet and confer w/ JRH and defense counsel
                           Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 65 of 80 Page ID
                                                             #:3991                                                                                               Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                          Report Time:             2:44PM
                                                                                                                                                                  Page:                   10 of 21
JAMES HAWKINS APLC                                                                                                                                                User ID:                  hitson


Client Number               Matter                                   Date                      Ticket         Hours          Amount     Type    Task   Activity      Held    Billing Status
Client Name                 Number                                   Matter Description        Number                                           Code   Code

SWIFT                       JRH3215                                  06/24/2019                205              7.20         5,760.00   BL                           No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:          reply to objection; conf w/ JRH re same

SWIFT                       JRH3215                                  07/27/2019                206              1.80         1,440.00   BL                           No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:          reply discussions; conf w/ JRH

SWIFT                       JRH3215                                  07/28/2019                207              2.50         2,000.00   BL                           No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:          reply; review and revisions; conf w/ JRH

SWIFT                       JRH3215                                  07/29/2019                213              3.80         3,040.00   BL                           No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:          due diligence further for reply; conf w/ JRH; research and phone call w/ client

SWIFT                       JRH3215                                  07/30/2019                208              1.50         1,200.00   BL                           No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:          prep docs for filing; crs w/ MLW re same; chamber; calendar

SWIFT                       JRH3215                                  10/05/2019                209              2.20         1,760.00   BL                           No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:          final approval strategy discussions; due diligence; conf

SWIFT                       JRH3215                                  10/06/2019                210              2.40         1,920.00   BL                           No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:          draft revisions to final; dec and docs

SWIFT                       JRH3215                                  11/10/2019                211              2.10         1,680.00   BL                           No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:          final approval motion and docs

SWIFT                       JRH3215                                  11/15/2019                212              1.90         1,520.00   BL                           No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:          finalize motion and docs; conf w/ JRH re same; email MLW re prep docs for filing; memo

SWIFT                       JRH3215                                  11/17/2019                170             15.00       12,000.00    BL                           No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:          estimation of hours to complete case wrap up

                                                                                      Totals For:GEM          252.60      202,080.00

JRH             James Hawkins
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 66 of 80 Page ID
                                                      #:3992                                                                                                     Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                         Report Time:             2:44PM
                                                                                                                                                                 Page:                   11 of 21
JAMES HAWKINS APLC                                                                                                                                               User ID:                  hitson


Client Number       Matter                                       Date                    Ticket           Hours              Amount     Type   Task   Activity      Held    Billing Status
Client Name         Number                                       Matter Description      Number                                                Code   Code

SWIFT               JRH3215                                      10/12/2011              27                  0.70             595.00    BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   voicemail from potential client; returned phone call, schedule time to speak, email MLW re calendar...

SWIFT               JRH3215                                      10/13/2011              30                  2.60            2,210.00   BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   research potential employer and violations...

SWIFT               JRH3215                                      10/13/2011              29                  1.60            1,360.00   BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call w/ potential client...

SWIFT               JRH3215                                      10/14/2011              31                  4.50            3,825.00   BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   meet w/ client; intake and retainer...

SWIFT               JRH3215                                      10/15/2011              34                  2.40            2,040.00   BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   review client docs and due diligence...

SWIFT               JRH3215                                      10/17/2011              1                   0.90             765.00    BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   Conf. w/ client re: status.

SWIFT               JRH3215                                      10/19/2011              2                   1.20            1,020.00   BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   Conf w/ client re: add'l rep.

SWIFT               JRH3215                                      11/20/2011              35                  3.80            3,230.00   BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   further due diligence; legal research...

SWIFT               JRH3215                                      11/30/2011              36                  3.60            3,060.00   BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   meet w/ client re additional docs; review...

SWIFT               JRH3215                                      12/10/2011              38                  1.80            1,530.00   BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   strategy discussions w/ GEM re filing; venue...

SWIFT               JRH3215                                      12/20/2011              40                  0.60             510.00    BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call w/ client re status and docs...
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 67 of 80 Page ID
                                                      #:3993                                                                                                Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                    Report Time:             2:44PM
                                                                                                                                                            Page:                   12 of 21
JAMES HAWKINS APLC                                                                                                                                          User ID:                  hitson


Client Number       Matter                                     Date                     Ticket          Hours          Amount     Type    Task   Activity      Held    Billing Status
Client Name         Number                                     Matter Description       Number                                            Code   Code

SWIFT               JRH3215                                    01/04/2012               41                2.30         1,955.00   BL                           No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   redline revisions to complaint; review and discussions w/ GEM re same...

SWIFT               JRH3215                                    01/06/2012               42                1.80         1,530.00   BL                           No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   further research re complaint and further strategy discussions...

SWIFT               JRH3215                                    01/09/2012               43                1.40         1,190.00   BL                           No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   filing complaint discussions; email MLW re same; calendar; memo...

SWIFT               JRH3215                                    03/20/2012               45                0.90          765.00    BL                           No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   receipt and review; crs w/ GEM re same...

SWIFT               JRH3215                                    03/21/2012               48                2.60         2,210.00   BL                           No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   motion to remand

SWIFT               JRH3215                                    03/25/2012               46                2.50         2,125.00   BL                           No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for hearing; discussions w/ GEM re same

SWIFT               JRH3215                                    03/26/2012               47                4.00         3,400.00   BL                           No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for hearing; travel and attend; email MLW re calendar; memo to file

SWIFT               JRH3215                                    03/26/2012               3                 5.25         4,462.50   BL                           No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   Attendance at hearing, travel to/from...

SWIFT               JRH3215                                    03/30/2012               50                0.80          680.00    BL                           No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs w/ MLW re summons and complaint

SWIFT               JRH3215                                    03/30/2012               51                1.60         1,360.00   BL                           No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   FAC; crs w/ GEM re same

SWIFT               JRH3215                                    04/12/2012               55                1.40         1,190.00   BL                           No      Unbilled
James Rudsell                                                  Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for hearing
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 68 of 80 Page ID
                                                      #:3994                                                                                                 Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                     Report Time:             2:44PM
                                                                                                                                                             Page:                   13 of 21
JAMES HAWKINS APLC                                                                                                                                           User ID:                  hitson


Client Number       Matter                                  Date                        Ticket              Hours        Amount     Type   Task   Activity      Held    Billing Status
Client Name         Number                                  Matter Description          Number                                             Code   Code

SWIFT               JRH3215                                 04/13/2012                  56                      1.70     1,445.00   BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for and attend hearing

SWIFT               JRH3215                                 05/07/2012                  57                      1.40     1,190.00   BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   notice of removal; discussions w/ GEM; strategy

SWIFT               JRH3215                                 05/08/2012                  60                      0.70      595.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   receipt and review of dec R. Rohwer

SWIFT               JRH3215                                 05/08/2012                  58                      1.50     1,275.00   BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   strategy discussions w/ GEM re cert of notice of interested parties; notice of counsel and parties

SWIFT               JRH3215                                 06/10/2012                  61                      0.90      765.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call w/ client re status

SWIFT               JRH3215                                 07/02/2012                  62                      1.80     1,530.00   BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   strategy w/ GEM

SWIFT               JRH3215                                 08/08/2012                  5                       1.20     1,020.00   BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   Conf. w/ other counsel on competing case, conf. w/ co-counsel re: same...

SWIFT               JRH3215                                 08/08/2012                  6                       0.90      765.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   Conf with other plaintiff counsel...

SWIFT               JRH3215                                 08/17/2012                  7                       0.70      595.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   Conference cl to MB re: action...

SWIFT               JRH3215                                 10/13/2012                  63                      0.80      680.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs re joint report

SWIFT               JRH3215                                 10/16/2012                  64                      0.30      255.00    BL                          No      Unbilled
James Rudsell                                               Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   joint report
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 69 of 80 Page ID
                                                      #:3995                                                                                              Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                  Report Time:             2:44PM
                                                                                                                                                          Page:                   14 of 21
JAMES HAWKINS APLC                                                                                                                                        User ID:                  hitson


Client Number       Matter                                   Date                         Ticket        Hours        Amount     Type    Task   Activity      Held    Billing Status
Client Name         Number                                   Matter Description           Number                                        Code   Code

SWIFT               JRH3215                                  10/20/2012                   66              0.50        425.00    BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs and discussions w/ GEM re continuance

SWIFT               JRH3215                                  10/25/2012                   68              0.40        340.00    BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs and email MLW re filing; calendar; crs w/ GEM re same

SWIFT               JRH3215                                  11/05/2012                   69              0.60        510.00    BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call w/ client re status

SWIFT               JRH3215                                  01/27/2013                   70              0.70        595.00    BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   strategy w/ GEM; copies to judge; email MLW

SWIFT               JRH3215                                  01/30/2013                   72              1.70       1,445.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call w/ client re disclosures

SWIFT               JRH3215                                  02/07/2013                   73              0.50        425.00    BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   crs re disclosures; email MLW re same

SWIFT               JRH3215                                  03/02/2013                   74              2.30       1,955.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   meet re RFP's; review docs and crs w/ GEM re same

SWIFT               JRH3215                                  03/04/2013                   75              1.90       1,615.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   cont RFP

SWIFT               JRH3215                                  03/11/2013                   19              0.60        510.00    BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   Conference call with other plaintiff counsel re: status, conf. with co-counsel...

SWIFT               JRH3215                                  03/26/2013                   81              1.80       1,530.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   legal research and due diligence...

SWIFT               JRH3215                                  03/28/2013                   78              1.60       1,360.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for status removal hearing...
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 70 of 80 Page ID
                                                      #:3996                                                                                               Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                   Report Time:             2:44PM
                                                                                                                                                           Page:                   15 of 21
JAMES HAWKINS APLC                                                                                                                                         User ID:                  hitson


Client Number       Matter                                    Date                        Ticket        Hours         Amount     Type    Task   Activity      Held    Billing Status
Client Name         Number                                    Matter Description          Number                                         Code   Code

SWIFT               JRH3215                                   03/29/2013                  79              2.30        1,955.00   BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep and attend hearing; email crs re same...

SWIFT               JRH3215                                   03/31/2013                  82              1.20        1,020.00   BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   pacer access; doc review and strategy discussion w/ GEM...

SWIFT               JRH3215                                   04/12/2013                  83              1.40        1,190.00   BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   receipt and review defenses RFP and SROG...

SWIFT               JRH3215                                   04/15/2013                  85              2.70        2,295.00   BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   continue to review docs from defense; strategy w/ GEM...

SWIFT               JRH3215                                   04/20/2013                  86              0.70         595.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call w/ client re status...

SWIFT               JRH3215                                   11/21/2013                  87              0.20         170.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   receipt of voicemail from client; returned phone call; left voicemail...

SWIFT               JRH3215                                   11/29/2013                  88              0.50         425.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call w/ client...

SWIFT               JRH3215                                   10/20/2014                  89              0.40         340.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call w/ client...

SWIFT               JRH3215                                   11/10/2014                  126             1.00         850.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   conf w/ GEM and co-counsel re startegy and due diligence...

SWIFT               JRH3215                                   06/05/2015                  123             0.50         425.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call w/ client; status; memo to file...

SWIFT               JRH3215                                   02/01/2017                  124             1.70        1,445.00   BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   conf and meet w/ GEM and MLW re mediation strategy; conf w/ co-counsel re same...
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 71 of 80 Page ID
                                                      #:3997                                                                                                  Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                      Report Time:             2:44PM
                                                                                                                                                              Page:                   16 of 21
JAMES HAWKINS APLC                                                                                                                                            User ID:                  hitson


Client Number       Matter                                   Date                        Ticket          Hours            Amount     Type   Task   Activity      Held    Billing Status
Client Name         Number                                   Matter Description          Number                                             Code   Code

SWIFT               JRH3215                                  02/15/2017                  125                1.90          1,615.00   BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   conf w/ co-counsel; cert and mediation...

SWIFT               JRH3215                                  12/20/2017                  90                 0.60           510.00    BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   multiple crs re mediation...

SWIFT               JRH3215                                  12/21/2017                  91                 2.60          2,210.00   BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   strategy discussions w/ GEM re mediation...

SWIFT               JRH3215                                  04/10/2018                  122                6.80          5,780.00   BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   review docs; file; damages and discussions w/ GEM; phone call w/ client; mediation due diligence...

SWIFT               JRH3215                                  04/15/2018                  102                7.80          6,630.00   BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep and review for mediation; binders; email w/ MLW re same...

SWIFT               JRH3215                                  04/16/2018                  103                9.40          7,990.00   BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   mediation discussions; analysis of damages; strategy discussions; due diligence

SWIFT               JRH3215                                  04/17/2018                  101               10.50          8,925.00   BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   begin damage model for mediation; begin review of defense docs; strategy w/ GEM; crs w/ mediator; review file;
                    phone call w/ client
SWIFT               JRH3215                              04/18/2018                  100                  7.90          6,715.00     BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   review docs from defense in prep for mediation

SWIFT               JRH3215                                  04/19/2018                  99                 9.40          7,990.00   BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   continue to prep for mediation; brief; phone call w/ client; crs re mediation

SWIFT               JRH3215                                  04/20/2018                  98                 8.70          7,395.00   BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   continue analysis of damages; prep for mediation; review file

SWIFT               JRH3215                                  04/21/2018                  97                 9.80          8,330.00   BL                          No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   damage model; review; analysis and strategy discussions w/ GEM re mediation
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 72 of 80 Page ID
                                                      #:3998                                                                                                 Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                     Report Time:             2:44PM
                                                                                                                                                             Page:                   17 of 21
JAMES HAWKINS APLC                                                                                                                                           User ID:                  hitson


Client Number       Matter                                      Date                    Ticket           Hours          Amount     Type    Task   Activity      Held    Billing Status
Client Name         Number                                      Matter Description      Number                                             Code   Code

SWIFT               JRH3215                                     04/22/2018              96                11.20         9,520.00   BL                           No      Unbilled
James Rudsell                                                   Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep; review for mediation and travel

SWIFT               JRH3215                                     04/23/2018              94                13.50       11,475.00    BL                           No      Unbilled
James Rudsell                                                   Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep for; review and attend mediation

SWIFT               JRH3215                                     04/24/2018              95                 7.50         6,375.00   BL                           No      Unbilled
James Rudsell                                                   Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   travel from mediation

SWIFT               JRH3215                                     04/30/2018              104                3.10         2,635.00   BL                           No      Unbilled
James Rudsell                                                   Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   f/u w/ mediator; review; crs w/ GEM re same.

SWIFT               JRH3215                                     05/02/2018              105                1.50         1,275.00   BL                           No      Unbilled
James Rudsell                                                   Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call w/ client re mediation; status

SWIFT               JRH3215                                     05/30/2018              113                1.70         1,445.00   BL                           No      Unbilled
James Rudsell                                                   Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   conf w/ co-counsel; strategy and crs w/ GEM re same

SWIFT               JRH3215                                     03/02/2019              114                1.00          850.00    BL                           No      Unbilled
James Rudsell                                                   Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   phone call w/ client and GEM

SWIFT               JRH3215                                     05/15/2019              106                3.30         2,805.00   BL                           No      Unbilled
James Rudsell                                                   Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   draft prelim; discussions w/ GEM; strategy and review

SWIFT               JRH3215                                     05/23/2019              110                3.10         2,635.00   BL                           No      Unbilled
James Rudsell                                                   Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   redline revisions to prelim; dec; crs w/ GEM re same; email MLW re calendar

SWIFT               JRH3215                                     06/01/2019              111                2.20         1,870.00   BL                           No      Unbilled
James Rudsell                                                   Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   redline to dec; crs and email re prelim; memo to file

SWIFT               JRH3215                                     06/03/2019              115                1.60         1,360.00   BL                           No      Unbilled
James Rudsell                                                   Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prelim discussions; filing; review and crs re same
                            Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 73 of 80 Page ID
                                                              #:3999                                                                                                Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                            Report Time:             2:44PM
                                                                                                                                                                    Page:                   18 of 21
JAMES HAWKINS APLC                                                                                                                                                  User ID:                  hitson


Client Number                Matter                                  Date                      Ticket             Hours         Amount     Type   Task   Activity      Held    Billing Status
Client Name                  Number                                  Matter Description        Number                                             Code   Code

SWIFT                        JRH3215                                 06/23/2019                25                    1.50       1,275.00   BL                          No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:           Met and Conferred with GEM, Co-counsel, and D counsel on Reply to Objection....

SWIFT                        JRH3215                                 06/24/2019                24                    8.50       7,225.00   BL                          No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:           Conferred with Co-counsel, and GEM and drafted Reply to Objection/Opposition to Settlement....

SWIFT                        JRH3215                                 07/28/2019                118                   2.00       1,700.00   BL                          No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:           reply discussions; crs w/ GEM re same; revisions

SWIFT                        JRH3215                                 07/30/2019                117                   0.50         425.00   BL                          No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:           crs re chamber copies; email MLW re same; receipt

SWIFT                        JRH3215                                 08/05/2019                26                    2.50       2,125.00   BL                          No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:           Conference call with counsel prep and review file re same...

SWIFT                        JRH3215                                 10/05/2019                119                   1.70       1,445.00   BL                          No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:           final approval motion redline revisions and review; crs w/ GEM re same

SWIFT                        JRH3215                                 10/07/2019                120                   3.40       2,890.00   BL                          No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:           redline to dec; review final docs; strategy discussions w/ GEM; review of file and memo to file

SWIFT                        JRH3215                                 10/11/2019                121                   0.60         510.00   BL                          No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:           crs w/ MLW re costs; review report; memo

SWIFT                        JRH3215                                 11/17/2019                92                   19.00      16,150.00   BL                          No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:           estimated time needed for case wrap up

                                                                                    Totals For:JRH                250.15      212,627.50

MLW             Melissa Whitson
SWIFT                        JRH3215                                 10/12/2011                28                    0.30          58.50   BL                          No      Unbilled
James Rudsell                                                        Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:           email from JRH; calendar, memo...
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 74 of 80 Page ID
                                                      #:4000                                                                                              Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                  Report Time:             2:44PM
                                                                                                                                                          Page:                   19 of 21
JAMES HAWKINS APLC                                                                                                                                        User ID:                  hitson


Client Number       Matter                                   Date                       Ticket               Hours    Amount    Type    Task   Activity      Held    Billing Status
Client Name         Number                                   Matter Description         Number                                          Code   Code

SWIFT               JRH3215                                  10/14/2011                 32                     4.60    897.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   assist JRH w/ intake, client docs and retainer. set up new case and file on network...

SWIFT               JRH3215                                  10/15/2011                 33                     0.60    117.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   scan client docs and open on server; email JRH re same...

SWIFT               JRH3215                                  11/30/2011                 37                     0.70    136.50   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   scan additional docs; create file and memo...

SWIFT               JRH3215                                  12/10/2011                 39                     0.40     78.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   calendar dates per JRH; email GEM re same...

SWIFT               JRH3215                                  01/09/2012                 44                     0.50     97.50   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep docs and file complaint; calendar...

SWIFT               JRH3215                                  03/30/2012                 49                     0.50     97.50   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep and file summons and complaint

SWIFT               JRH3215                                  03/31/2012                 52                     0.50     97.50   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep and file FAC

SWIFT               JRH3215                                  03/31/2012                 53                     0.30     58.50   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   calendar

SWIFT               JRH3215                                  04/10/2012                 54                     0.50     97.50   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   set up and confirm courtcall; calendar

SWIFT               JRH3215                                  05/08/2012                 59                     0.50     97.50   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   scan docs and calendar

SWIFT               JRH3215                                  10/16/2012                 65                     0.40     78.00   BL                           No      Unbilled
James Rudsell                                                Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep and file docs
                    Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 75 of 80 Page ID
                                                      #:4001                                                                                               Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                   Report Time:             2:44PM
                                                                                                                                                           Page:                   20 of 21
JAMES HAWKINS APLC                                                                                                                                         User ID:                  hitson


Client Number       Matter                                    Date                    Ticket           Hours          Amount     Type    Task   Activity      Held    Billing Status
Client Name         Number                                    Matter Description      Number                                             Code   Code

SWIFT               JRH3215                                   10/25/2012              67                 0.40           78.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep docs and file

SWIFT               JRH3215                                   01/28/2013              71                 0.40           78.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep and file; courtesy copies to judge

SWIFT               JRH3215                                   03/11/2013              76                 0.40           78.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   Prep and file RFP...

SWIFT               JRH3215                                   03/28/2013              77                 0.50           97.50    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   schedule courtcall; confirm and calendar...

SWIFT               JRH3215                                   03/29/2013              80                 0.30           58.50    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   prep joint report...

SWIFT               JRH3215                                   04/11/2013              84                 0.60          117.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   scan defenses docs; calendar...

SWIFT               JRH3215                                   04/18/2018              107                5.50         1,072.50   BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   assist JRH w/ mediation prep

SWIFT               JRH3215                                   04/19/2018              108                3.60          702.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   mediation binders; prep per JRH; assist

SWIFT               JRH3215                                   04/20/2018              109                4.00          780.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   assist JRH w/ mediation prep and travel confirmations

SWIFT               JRH3215                                   06/01/2018              112                2.00          390.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   assist w/ prelim motion and docs

SWIFT               JRH3215                                   06/03/2019              116                1.00          195.00    BL                           No      Unbilled
James Rudsell                                                 Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:   assist w/ prelim; prep and file docs
                         Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 76 of 80 Page ID
                                                           #:4002                                                                                               Report Date:          11/18/2019
Time Ticket Diary Report                                                                                                                                        Report Time:             2:44PM
                                                                                                                                                                Page:                   21 of 21
JAMES HAWKINS APLC                                                                                                                                              User ID:                  hitson


Client Number            Matter                                  Date                     Ticket          Hours             Amount     Type   Task   Activity      Held    Billing Status
Client Name              Number                                  Matter Description       Number                                              Code   Code

SWIFT                    JRH3215                                 11/17/2019               93                8.00            1,560.00   BL                          No      Unbilled
James Rudsell                                                    Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.
Time Ticket Text:        approx of hours for case closure

                                                                                 Totals For:MLW            36.50            7,117.50




                    Timekeepers Totals
                     Timekeeper:       GEM                      Type                                                     Unbilled
                                                                Billable Hours                                            252.60
                                                                Total For GEM                                               252.60


                     Timekeeper:       JRH                      Type                                                     Unbilled
                                                                Billable Hours                                            250.15
                                                                Total For JRH                                               250.15


                     Timekeeper:       MLW                      Type                                                     Unbilled
                                                                Billable Hours                                             36.50
                                                                Total For MLW                                                36.50




                    Firm Totals

                                               TYPE                                                           Unbilled

                                               Billable Hours                                                      539.25

                                               Grand Total:                                                        539.25
Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 77 of 80 Page ID
                                  #:4003




                          EXHIBIT 3
                               Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 78 of 80 Page ID Report Date:                                 11/18/2019
Matter Billing Detail                                            #:4004                                      Report Time:                                    9:47AM
                                                                                                                                               Page:            1 of 3
                                                                                                                                               User ID:     Miccolis

JAMES HAWKINS APLC
Date Range:   01/01/1900 to 11/18/2019
Client:       SWIFT - James Rudsell
Matter:       JRH3215 - Swift Transportation Co., Inc- James Rudsell v. Swift Transportation Co.


Date          Expense    Description                                                    Debit      Credit Billing    On     Invoice   Check    Payee
              Code                                                                                        Status     Hold   Number    Number


               Balance Forward:                                                         $0.00
01/09/2012    FF         Filing Fee - Summons & Complaint In#                         $523.45             Unbilled
                         255583
03/26/2012    PRK        Parking Fee -Court Hearing-Motion to                          $14.00             Unbilled
                         Remand
03/26/2012    TE         Travel Expenses -Hearing-Motion to Remand                     $60.50             Unbilled
03/30/2012    DDS        DDS Service - IN3 260964- Summons &                          $134.90             Unbilled
                         Cmplnt
03/31/2012    DDS        DDS Service - In#260051- File FAC &                           $88.95             Unbilled
                         Process Serve
04/10/2012    CCL        Court Call -4/13/12 OSC Hearing San Berdo                     $78.00             Unbilled
05/07/2012    SCN        Scanning - Ntc of Removal                                     $20.50             Unbilled
05/07/2012    SCN        Scanning - Certif of Service                                   $1.00             Unbilled
05/07/2012    SCN        Scanning - Ntc of Removal pursuant                            $20.00             Unbilled
05/07/2012    SCN        Scanning - Civl Cover Sheet                                    $0.50             Unbilled
05/07/2012    SCN        Scanning - Certif of Ntc of Interested Parties                 $0.25             Unbilled
05/07/2012    SCN        Scanning -Dec of R. Rohwer                                     $1.75             Unbilled
05/07/2012    SCN        Scanning - Ntc of Counsel                                      $0.25             Unbilled
05/07/2012    SCN        Scanning - Ntc to Parties                                      $0.50             Unbilled
05/07/2012    SCN        Scanning - Ntc to Counsel                                      $1.50             Unbilled
10/16/2012    DDS        DDS Service -In#272624- File Joint report                     $84.45             Unbilled
10/25/2012    DDS        DDS Service - IN#272624- File Ntc of                          $93.45             Unbilled
                         Continued Hearing
01/28/2013    DDS        DDS Service - IN#277962- Courtesy Copy                        $59.95             Unbilled
                         Delivery to Judge
02/07/2013    DDS        DDS Service -IN#278935- Plf's Initial                         $79.90             Unbilled
                         Disclosures -Served Def-2
03/11/2013    DDS        DDS Service -IN#280695- Plf's First RFP of                    $79.90             Unbilled
                         Docs- Served
03/28/2013    CCL        Court Call -3/29/13 Hearing- re Status of                    $108.00             Unbilled
                         Removal- drg
03/28/2013    FF         Filing Fee - FiledSan Bernadino Superior                      $31.61             Unbilled
                         Court-Joint Status Report & Courtesy Copy
                         Delivery
                             Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 79 of 80 Page ID Report Date:                               11/18/2019
Matter Billing Detail                                          #:4005                                      Report Time:                                  9:47AM
                                                                                                                                           Page:            2 of 3
                                                                                                                                           User ID:     Miccolis

JAMES HAWKINS APLC

Date         Expense   Description                                                   Debit   Credit Billing      On     Invoice   Check    Payee
             Code                                                                                   Status       Hold   Number    Number

03/28/2013   LRE       Legal Research - Westlaw- GEM                                $13.14            Unbilled
03/29/2013   CRT       Court Documents - Deliver Check to Phyliss                  $116.47            Unbilled
                       Preston for Transcript of 2/11/13 Hearing
03/31/2013   PCR       Pacer- Access Courts Electronic Records -                    $49.20            Unbilled
                       Mar 2013 Document Access
04/01/2013   DDS       DDS Service -In#282510- Deliver Chamber                      $59.95            Unbilled
                       Copies to Judge Phillips
04/11/2013   SCN       Scanning - Def Respns to RFP1, SROGS1                         $8.50            Unbilled
12/28/2017   MED       Mediation Fees CK#7252 Mark Rudy                          $7,500.00            Unbilled
                       Mediation set for 04/23/18
03/20/2018   ACC       Accomodations for Mediation- Hotel for                      $415.00            Unbilled
                       4/23/18 Mediation- JRH & GEM
03/20/2018   TE        Travel Expenses- Airfare to San Francisco for               $541.96            Unbilled
                       Mediation 4/23/18-GEM
03/20/2018   TE        Travel Expenses-Airfare to San Francisco for                $555.96            Unbilled
                       Mediation 4/23/18-JRH
04/23/2018   PRK       Parking Fee-Airport                                          $30.00            Unbilled
04/23/2018   CAR       Transportation Costs-Airport                                 $36.24            Unbilled
04/23/2018   CAR       Transportation Costs- Encore Car Invoice                    $188.00            Unbilled
                       -Mediation 04.23.18
04/24/2018   CAR       Transportation Costs-Encore Car Invoice                     $188.00            Unbilled
                       -Mediation 04.24.18
04/30/2018   TE        Travel Expenses-Travel Expenses-Airfare to                  $541.98            Unbilled
                       San Francisco for Mediation 4/23/18-A.
                       Rogers
06/03/2019   FED       FED EX- Motion for Preliminary Approval                      $65.16            Unbilled
                       Documents sent to Neal Fialkow, Esq., Paul
                       Cowie, Esq. and Stanley Saltzman, Esq.
06/24/2019   FST       First Legal Network                                         $226.25            Unbilled
07/31/2019   FST       First Legal Network - MANDATORY                              $45.75            Unbilled
                       Chamber Copies of Plf Reply, Dec, NEF - IN
                       #30103231
08/15/2019   PRK       Parking Fee- Parking Costs GEM                               $18.50            Unbilled
10/15/2019   SCN       Scanning- Objection letter from class member                  $0.25            Unbilled


                                                                       Total:   $12,083.62    $0.00

                                                                 Balance:       $12,083.62
                                            Case 5:10-cv-00809-VAP-OP Document 227-2 Filed 11/18/19 Page 80 of 80 Page ID Report Date:         11/18/2019
Matter Billing Detail                                                         #:4006                                      Report Time:            9:47AM
                                                                                                                                    Page:            3 of 3
                                                                                                                                    User ID:     Miccolis

JAMES HAWKINS APLC

Date                Expense         Description                              Debit       Credit Billing   On     Invoice   Check    Payee
                    Code                                                                        Status    Hold   Number    Number

Total Fees Billed- - - - - - - - - - - - - - - - - - -          $0.00
Total Fees Unbilled : - - - - - - - - - - - - - - - -           $0.00
Total Fees Received : - - - - - - - - - - - - - - - -           $0.00
Total Soft Cost Billed : - - - - - - - - - - - - - -            $0.00
Total Soft Cost Unbilled : - - - - - - - - - - -                $0.00
Total Soft Cost Received : - - - - - - - - - - -                $0.00
Total Hard Cost Billed : - - - - - - - - - - - - -              $0.00
Total Hard Cost Unbilled : - - - - - - - - - - -           $12,083.62
Total Hard Cost Received : - - - - - - - - - - -                $0.00
Total Taxes Billed : - - - - - - - - - - - - - - - - -          $0.00
Total Taxes Unbilled : - - - - - - - - - - - - - - -            $0.00
Total Taxes Received : - - - - - - - - - - - - - - -            $0.00
Total Late Charges Billed : - - - - - - - - -                   $0.00
Total Late Charges Unbilled: - - - - - - - -                    $0.00
Total Late Charges Received : - - - - - - - -                   $0.00


Trust Balance: - - - - - - - - - - - - - - - - - - - -         $0.00
